UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05498) Exact name of registrant as specified in charter:	Putnam Master Intermediate Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	October 1, 2013 – March 31, 2014 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Master Intermediate Income Trust Semiannual report 3 | 31 | 14 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Summary of dividend reinvestment plan 16 Trustee approval of management contract 18 Financial statements 25 Shareholder meeting results 92 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: While U.S. stocks and bonds have generally delivered modest returns so far in 2014, volatility has become more pronounced, driven in the early months of the year by unusually cold weather conditions, shifting expectations for U.S. Federal Reserve action, and rising geopolitical fears. Still, evidence exists that global economic growth is slowly strengthening, and we believe the United States, Europe, and Japan are poised to contribute to an extended recovery. In our view, portfolio diversification becomes extraordinarily important in this kind of environment. Putnams active research and investment strategies can serve investors who are pursuing income and capital appreciation goals. We believe Putnams sound investment strategies can provide benefits to your portfolio. An experienced advisor can help you assess your individual needs, time horizon, and risk tolerance  and can help guide you toward your investment goals. As always, thank you for investing with Putnam. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * Returns for the six-month period are not annualized, but cumulative. 4 Master Intermediate Income Trust Interview with your fund’s portfolio manager Bill, what was the bond market environment like during the six months ended March31, 2014? Overall, it was a favorable environment for taking credit and prepayment risk, but there were occasions of volatility. The period began on a note of uncertainty concerning congressional debate about the U.S. debt ceiling and a partial shutdown of the federal government. However, on October17, 2013, President Obama signed a short-term bill that suspended the debt ceiling and funded the government through mid-January2014, to end the government shutdown. The debt-ceiling issue was ultimately resolved in February2014. At its December policy meeting, the Federal Reserve surprised investors to some extent by announcing the first reduction in its bond-buying program somewhat earlier than the market was anticipating. The Fed agreed to lower its $85-billion-per-month pace of purchases by $10 billion beginning in January, citing improving labor-market conditions as its rationale. Bond yields spiked on the news, with the yield on the benchmark 10-year U.S. Treasury reaching 3.04% by year-end. In January, with the central bank beginning the process of reducing its bond buying, lackluster economic data — most notably a disappointing reading on the Institute for Supply Management’s [ISM] Purchasing Managers Index — coupled with concern This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/14. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 14. Master Intermediate Income Trust 5 about emerging-market [EM] currencies, caused investors to assume a more risk-averse posture. Asset flows shifted toward the relative safety of U.S. Treasuries, pushing the yield on the 10-year note down to 2.67%, its lowest level since mid-November. By February, however, with EM stress abating, market participants were encouraged by the resiliency of U.S. stocks as well as lower Treasury yields. Credit markets were also buoyed by investors largely dismissing weak economic data as a function of severe weather affecting some of the country’s most densely populated regions, and by the fact that the crisis in Ukraine remained localized. The fund generated a solid return at net asset value for the six - month period. What factors fueled this favorable outcome? Our prepayment and mortgage credit strategies were the biggest contributors to performance. We implemented our prepayment strategies with securities such as interest-only collateralized mortgage obligations [IO CMOs]. Lower policy risk coupled with mortgage rates that remained at elevated levels versus the past couple of years reduced the likelihood that the mortgages underlying our CMO holdings would be refinanced. As a result, slower prepayment speeds bolstered the securities’ values. Additionally, the fund was helped by our overall strategy of positioning the portfolio for higher mortgage rates. Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/14. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating. Ratings may vary over time. Credit quality includes bonds and represents only the fixed-income portion of the portfolio. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Cash positions may represent collateral used to cover certain derivative contracts. 6 Master Intermediate Income Trust Within mortgage credit, our holdings of commercial mortgage-backed securities [CMBS] and non-agency residential mortgage-backed securities [RMBS] were also major contributors. Within CMBS, the fund benefited from solid security selection in subordinated “mezzanine” bonds rated BBB/Baa, which offered higher yields at what we believed were acceptable risks. Mezzanine CMBS are lower in the capital structure of a package of securities backed by commercial mortgages, and provide a yield advantage over higher-rated bonds along with meaningful principal protection. Our non-agency RMBS investments rebounded from undervalued levels prior to the period, buoyed by investor demand for higher-yielding securities. Elsewhere, our positions in high-yield corporate bonds provided a further boost to the fund’s return, as the asset class gained due to solid corporate fundamentals and consistent investor demand. Overseas, security selection in EM debt moderately contributed to performance. The fund benefited most from investments in Argentina, where we held U.S.-dollar-denominated bonds. This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 3/31/14. Short-term holdings and derivatives, if any, are excluded. Holdings may vary over time. Master Intermediate Income Trust 7 How was the fund positioned with respect to interest - rate sensitivity? The fund was defensively positioned for a rising-rate environment, as its duration was negative on a net basis, particularly in the intermediate, 5- to 10-year portion of the Treasury yield curve. Rates in this portion of the curve are currently being dampened by Fed bond buying, and we believe intermediate-term rates will begin to rise as the central bank continues to reduce its bond purchases. Outside the United States, we had a long-duration position in Greece, as rates there continued to decline, which we held against a net short position in Germany, where rates remained low. All told, the fund’s duration and yield-curve positioning meaningfully aided performance for the period, led by our non-U.S. strategy. How did your currency strategy affect performance? Beneficial exposure to the euro and the Canadian dollar was more than offset by a negative return in the Brazilian real. As a result, our currency strategy was a modest detractor. During 2013, we significantly reduced the fund’s currency risk by cutting back most of our active foreign currency positions. We felt this was prudent in light of heightened volatility in foreign-exchange markets. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Cash positions may represent collateral used to cover certain derivative contracts. 8 Master Intermediate Income Trust How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and “swaptions” — which give us the option to enter into a swap contract — to hedge the interest-rate risk associated with our CMO holdings. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure, as well as credit default swaps to hedge the fund’s credit risk. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds. What is your outlook for the coming months, and how are you positioning the fund? In our view, Treasury yields, particularly in the intermediate part of the yield curve, are likely to move higher in 2014 as the U.S. economy continues to strengthen. However, we don’t believe rates are likely to rise so quickly that the shift will undermine economic growth. What’s more, we expect to see an improving U.S. growth trend reflected in Europe and in developing Asian countries. In addition to weather, a significant inventory overhang was another factor in the weak economic readings we saw early this year, and we believe it will take some time for this surplus to work its way through the system. In 2013’s third quarter, gross domestic product [GDP] was much stronger than anticipated, and fourth-quarter 2013 GDP was firmer than originally forecast, leading manufacturers to expand their inventories. However, the weather-related slowdown in the first quarter left manufacturers with excess inventory. Consequently, when growth picks up, the economy won’t immediately need production to sustain inventories, meaning it likely won’t get the cyclical boost it otherwise would if inventories were at a more normal ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Master Intermediate Income Trust 9 level, in our view. Additionally, the launch of the Affordable Care Act has placed a drag on growth by requiring lower-paid individuals to spend more for health care. Looking at the Fed, bond investors have been willing to give the central bank leeway to pursue a fairly aggressive stimulus policy. But this leeway is heavily dependent on maintaining low inflation, particularly in the area of wages. Currently, the Fed believes the non-accelerating inflation rate of unemployment [NAIRU] — the rate to which unemployment can fall without triggering wage inflation — is between 5.2% and 5.6%. However, our research suggests, and some institutions also are of the opinion, that the NAIRU may be significantly higher than this, primarily because of various structural problems hampering the labor participation rate, particularly in the younger demographic. As the unemployment rate moves downward, if wage inflation develops earlier than the Fed is anticipating, we could see the central bank reducing its stimulus efforts much faster than the markets are currently forecasting, which could lead to increased yield-curve volatility. In order to position the portfolio for this potential risk, we have an underweight position relative to the benchmark in the 2- to 5-year portion of the yield curve, since that is the area of the curve that we believe would be most affected by adjustments in current Fed policy. Additionally, we have been minimizing interest-rate risk in the portfolio. As for other aspects of portfolio positioning, we have maintained a diversified exposure to CMBS and CMOs; we have liked specific areas of the non-agency RMBS market; and while we remain generally positive in our outlook for credit risk, we have been taking an opportunistic approach to the high-yield market. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1986. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin, Kevin F. Murphy, Michael V. Salm, and Paul D. Scanlon, CFA. 10 Master Intermediate Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets actively invested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Master Intermediate Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2014, the end of the first half of its current fiscal year. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 3/31/14 NAV Market price Annual average Life of fund (since 4/29/88) 6.79% 6.60% 10 years 72.91 70.02 Annual average 5.63 5.45 5 years 109.21 91.72 Annual average 15.91 13.90 3 years 14.56 5.58 Annual average 4.63 1.83 1 year 7.04 5.14 6 months 6.74 8.80 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 3/31/14 Citigroup Lipper Closed-end Barclays Non-U.S. World General Bond Government/Credit Government JPMorgan Global Funds category Bond Index Bond Index High Yield Index† average* Annual average Life of fund (since 4/29/88) 6.86% 6.14% — 7.61% 10 years 53.90 51.94 133.35% 123.51 Annual average 4.41 4.27 8.84 8.12 5 years 28.08 22.52 134.22 160.32 Annual average 5.07 4.15 18.56 18.94 3 years 13.18 4.15 30.41 29.52 Annual average 4.21 1.37 9.25 8.84 1 year –0.26 2.43 7.38 5.77 6 months 1.94 1.94 6.73 7.10 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/14, there were 30, 28, 23, 19, 16, and 4 funds, respectively, in this Lipper category. † The JPMorgan Global High Yield Index was introduced on 12/31/93, which post-dates the fund’s inception. 12 Master Intermediate Income Trust Fund price and distribution information For the six-month period ended 3/31/14 Distributions Number 6 Income $0.156000 Capital gains — Total Share value NAV Market price 9/30/13 $5.50 $4.88 3/31/14 5.71 5.15 Current rate (end of period) NAV Market price Current dividend rate* 5.46% 6.06% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Master Intermediate Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through”, is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches”. Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Government/Credit Bond Index is an unmanaged index of U.S. Treasuries, agency securities, and investment-grade corporate bonds. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14 Master Intermediate Income Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2013, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2013, up to 10% of the fund’s common shares outstanding as of October 7, 2013. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2013, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2014, Putnam employees had approximately $461,000,000 and the Trustees had approximately $109,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Master Intermediate Income Trust 15 Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plan Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent 16 Master Intermediate Income Trust distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. Master Intermediate Income Trust 17 Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable PaulG. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. The fund’s shareholders approved your fund’s new management contract at a special meeting on February 27, 2014. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Residuary Trust, including that Paul Desmarais, Jr. and André Desmarais, 18 Master Intermediate Income Trust Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corporation of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the Master Intermediate Income Trust 19 course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. 20 Master Intermediate Income Trust Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as the fund’s assets under management increase. In recent years, the Trustees have examined the operation of the existing breakpoint structure during periods of both growth and decline in asset levels. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This Master Intermediate Income Trust 21 information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Flexible Income Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): 22 Master Intermediate Income Trust One-year period 3rd Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 5, 5 and 4 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the three-year and five-year periods ended December 31, 2012 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s view that the fund’s underperformance over these periods was due in significant part to the fund’s underperformance in 2008 and 2011. The Trustees considered Putnam Management’s observation that the fund’s investments in commercial and residential mortgage-backed securities significantly underperformed during the economic downturn in 2008. The Trustees also considered Putnam Management’s view that, in 2011, the fund’s performance suffered for a variety of reasons, including its relative emphasis on shorter duration investments, which reduced the fund’s sensitivity to interest rate changes but detracted from performance, its exposure to high yield, non-Agency residential mortgage-backed securities, and its exposure to emerging markets coupled with currency exposure to the Australian dollar. The Trustees considered that Putnam Management remained confident in the fund’s portfolio managers and their investment process. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. In particular, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available Master Intermediate Income Trust 23 soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receivebenefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. 24 Master Intermediate Income Trust Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings—as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Master Intermediate Income Trust 25 The fund’s portfolio 3/31/14 (Unaudited) MORTGAGE-BACKED SECURITIES (48.2%)* Principal amount Value Agency collateralized mortgage obligations (20.6%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.98s, 2032 $200,101 $298,674 IFB Ser. 3408, Class EK, 25.169s, 2037 100,001 144,414 IFB Ser. 2979, Class AS, 23.705s, 2034 34,419 44,056 IFB Ser. 3072, Class SM, 23.228s, 2035 151,891 215,811 IFB Ser. 3072, Class SB, 23.082s, 2035 136,069 191,991 IFB Ser. 3249, Class PS, 21.764s, 2036 107,406 145,456 IFB Ser. 3998, Class KS, IO, 6.545s, 2027 1,785,231 290,100 IFB Ser. 4105, Class LS, IO, 5.995s, 2041 2,207,906 425,684 IFB Ser. 319, Class S2, IO, 5.845s, 2043 1,539,488 355,268 IFB Ser. 4240, Class SA, IO, 5.845s, 2043 3,319,023 760,654 IFB Ser. 317, Class S3, IO, 5.825s, 2043 3,403,942 768,859 IFB Ser. 311, Class S1, IO, 5.795s, 2043 4,613,008 1,014,880 IFB Ser. 308, Class S1, IO, 5.795s, 2043 2,675,569 649,414 IFB Ser. 14-326, Class S2, IO, 5.792s, 2044 8,961,000 2,088,876 IFB Ser. 14-325, Class S1, IO, 5.79s, 2044 2,898,000 631,040 IFB Ser. 14-327, Class S8, IO, 5.76s, 2044 824,000 179,962 Ser. 3632, Class CI, IO, 5s, 2038 414,057 38,954 Ser. 3626, Class DI, IO, 5s, 2037 102,654 1,660 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,027,119 688,972 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,703,237 353,762 Ser. 4193, Class PI, IO, 4s, 2043 3,564,909 637,231 Ser. 304, Class C53, IO, 4s, 2032 1,905,831 284,026 Ser. 13-303, Class C19, IO, 3 1/2s, 2043 3,374,439 789,349 Ser. 304, Class C22, IO, 3 1/2s, 2042 2,226,773 520,508 Ser. 4122, Class AI, IO, 3 1/2s, 2042 4,426,747 708,293 Ser. 4122, Class CI, IO, 3 1/2s, 2042 4,042,443 646,803 Ser. 4105, Class HI, IO, 3 1/2s, 2041 2,017,352 314,949 Ser. 304, IO, 3 1/2s, 2027 3,929,291 474,619 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,884,199 352,045 Ser. 4165, Class TI, IO, 3s, 2042 8,455,074 1,175,254 Ser. 4183, Class MI, IO, 3s, 2042 3,544,873 487,774 Ser. 4210, Class PI, IO, 3s, 2041 2,507,370 279,729 Ser. 304, Class C45, IO, 3s, 2027 3,471,557 428,147 Ser. T-57, Class 1AX, IO, 0.395s, 2043 2,350,913 25,487 FRB Ser. 3326, Class WF, zero%, 2035 1,857 1,597 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.975s, 2036 174,851 329,502 IFB Ser. 07-53, Class SP, 23.634s, 2037 130,687 192,057 IFB Ser. 08-24, Class SP, 22.718s, 2038 134,468 200,357 IFB Ser. 05-75, Class GS, 19.787s, 2035 122,233 162,738 IFB Ser. 05-83, Class QP, 16.993s, 2034 171,850 221,465 IFB Ser. 13-101, Class HS, IO, 6.346s, 2043 1,512,649 394,499 IFB Ser. 13-81, Class US, IO, 6.096s, 2043 2,099,323 382,560 IFB Ser. 13-10, Class KS, IO, 6.046s, 2043 1,976,309 405,341 IFB Ser. 13-19, Class DS, IO, 6.046s, 2041 4,379,872 800,524 26 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association IFB Ser. 13-41, Class SP, IO, 6.046s, 2040 $1,713,642 $278,398 IFB Ser. 13-19, Class SK, IO, 5.996s, 2043 2,513,896 568,376 IFB Ser. 12-128, Class ST, IO, 5.996s, 2042 1,811,642 408,562 IFB Ser. 13-18, Class SB, IO, 5.996s, 2041 1,990,391 333,788 IFB Ser. 13-124, Class SB, IO, 5.796s, 2043 1,812,613 406,139 IFB Ser. 411, Class S1, IO, 5.796s, 2042 2,365,566 503,085 IFB Ser. 13-128, Class CS, IO, 5.746s, 2043 3,495,103 781,505 IFB Ser. 13-101, Class CS, IO, 5.746s, 2043 2,180,464 484,608 Ser. 374, Class 6, IO, 5 1/2s, 2036 326,775 63,084 Ser. 12-132, Class PI, IO, 5s, 2042 3,872,093 831,958 Ser. 398, Class C5, IO, 5s, 2039 208,401 31,739 Ser. 10-13, Class EI, IO, 5s, 2038 88,272 2,459 Ser. 378, Class 19, IO, 5s, 2035 884,479 183,529 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 8,469,033 1,686,014 Ser. 409, Class 81, IO, 4 1/2s, 2040 4,108,758 796,994 Ser. 409, Class 82, IO, 4 1/2s, 2040 4,312,225 842,999 Ser. 366, Class 22, IO, 4 1/2s, 2035 379,333 28,807 Ser. 12-75, Class AI, IO, 4 1/2s, 2027 1,729,769 200,082 Ser. 418, Class C24, IO, 4s, 2043 3,098,795 737,174 Ser. 13-41, Class IP, IO, 4s, 2043 2,802,199 533,847 Ser. 13-44, Class PI, IO, 4s, 2043 2,710,474 455,698 Ser. 13-60, Class IP, IO, 4s, 2042 1,945,850 353,474 Ser. 12-96, Class PI, IO, 4s, 2041 2,106,245 376,807 Ser. 406, Class 2, IO, 4s, 2041 1,891,411 395,116 Ser. 406, Class 1, IO, 4s, 2041 1,299,589 274,993 Ser. 409, Class C16, IO, 4s, 2040 2,806,622 564,827 Ser. 418, Class C15, IO, 3 1/2s, 2043 6,405,714 1,481,821 Ser. 12-145, Class TI, IO, 3s, 2042 4,154,415 465,710 Ser. 13-35, Class IP, IO, 3s, 2042 3,472,328 400,403 Ser. 13-53, Class JI, IO, 3s, 2041 2,752,838 369,482 Ser. 13-23, Class PI, IO, 3s, 2041 3,321,127 346,991 Ser. 03-W10, Class 1, IO, 1.102s, 2043 469,287 13,895 Ser. 99-51, Class N, PO, zero%, 2029 20,136 18,122 Government National Mortgage Association IFB Ser. 10-151, Class SL, IO, 6.543s, 2039 1,543,500 269,279 IFB Ser. 10-163, Class SI, IO, 6.474s, 2037 2,929,315 457,708 IFB Ser. 11-56, Class MI, IO, 6.293s, 2041 2,419,539 551,921 IFB Ser. 10-67, Class SE, IO, 6.293s, 2040 1,099,551 207,375 IFB Ser. 12-149, Class LS, IO, 6.093s, 2042 3,834,886 621,712 IFB Ser. 13-87, Class SA, IO, 6.043s, 2043 2,753,792 448,781 IFB Ser. 13-129, Class SN, IO, 5.993s, 2043 1,831,453 310,083 IFB Ser. 13-152, Class SG, IO, 5.993s, 2043 4,656,680 778,779 IFB Ser. 13-165, Class LS, IO, 5.993s, 2043 1,770,963 309,263 IFB Ser. 10-20, Class SC, IO, 5.993s, 2040 4,122,576 747,629 Ser. 13-149, Class MS, IO, 5.943s, 2039 3,285,368 523,589 IFB Ser. 12-77, Class MS, IO, 5.943s, 2042 1,780,334 422,901 IFB Ser. 11-128, Class TS, IO, 5.895s, 2041 1,501,679 302,739 Master Intermediate Income Trust 27 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association IFB Ser. 13-99, Class AS, IO, 5.893s, 2043 $1,566,349 $356,110 IFB Ser. 10-158, Class SA, IO, 5.893s, 2040 1,090,650 196,808 IFB Ser. 10-151, Class SA, IO, 5.893s, 2040 1,082,647 195,504 IFB Ser. 10-89, Class SD, IO, 5.773s, 2040 1,524,972 266,870 IFB Ser. 11-70, Class SM, IO, 5.735s, 2041 2,415,000 586,048 IFB Ser. 11-70, Class SH, IO, 5.735s, 2041 2,481,000 603,230 Ser. 13-22, Class IE, IO, 5s, 2043 2,977,845 644,473 Ser. 13-22, Class OI, IO, 5s, 2043 2,758,243 601,041 Ser. 13-3, Class IT, IO, 5s, 2043 2,465,266 538,209 Ser. 13-6, Class IC, IO, 5s, 2043 2,207,413 472,938 Ser. 12-146, Class IO, IO, 5s, 2042 2,212,601 498,322 Ser. 13-6, Class CI, IO, 5s, 2042 1,651,348 337,222 Ser. 13-130, Class IB, IO, 5s, 2040 2,172,444 297,380 Ser. 13-16, Class IB, IO, 5s, 2040 3,300,354 358,047 Ser. 11-41, Class BI, IO, 5s, 2040 1,903,965 242,726 Ser. 10-35, Class UI, IO, 5s, 2040 1,279,264 295,830 Ser. 10-20, Class UI, IO, 5s, 2040 2,374,597 478,885 Ser. 10-9, Class UI, IO, 5s, 2040 15,889,683 3,422,150 Ser. 09-121, Class UI, IO, 5s, 2039 5,082,676 1,192,852 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 4,543,200 1,049,042 Ser. 13-24, Class IC, IO, 4 1/2s, 2043 1,566,170 345,544 Ser. 11-140, Class BI, IO, 4 1/2s, 2040 1,105,124 130,946 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 312,263 56,769 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 4,515,566 920,679 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 10,492,777 2,164,868 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 4,668,404 1,062,062 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 10,150,036 2,143,834 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 1,072,112 187,084 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 3,567,158 578,522 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 1,470,368 181,385 Ser. 14-4, Class IC, IO, 4s, 2044 2,219,316 481,858 Ser. 13-165, Class IL, IO, 4s, 2043 1,635,101 285,145 Ser. 12-56, Class IB, IO, 4s, 2042 1,764,460 413,171 Ser. 12-47, Class CI, IO, 4s, 2042 4,384,615 1,025,025 Ser. 12-41, Class IP, IO, 4s, 2041 4,352,245 826,944 Ser. 13-76, Class IO, IO, 3 1/2s, 2043 7,961,454 1,419,765 Ser. 13-28, Class IO, IO, 3 1/2s, 2043 2,689,420 421,903 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 3,461,452 585,643 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 5,032,413 812,030 Ser. 13-14, Class IO, IO, 3 1/2s, 2042 7,096,085 1,054,548 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 3,696,614 643,839 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 3,771,670 848,633 Ser. 06-36, Class OD, PO, zero%, 2036 5,445 4,747 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.023s, 2045 3,169,455 554,655 28 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Commercial mortgage-backed securities (17.7%) Banc of America Commercial Mortgage Trust FRB Ser. 05-5, Class D, 5.223s, 2045 $600,000 $610,560 Banc of America Commercial Mortgage Trust 144A Ser. 01-1, Class K, 6 1/8s, 2036 320,944 155,658 Ser. 07-5, Class XW, IO, 0.42s, 2051 78,830,622 805,648 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.888s, 2050 F 422,000 416,780 Ser. 05-PWR7, Class D, 5.304s, 2041 441,000 412,247 Ser. 05-PWR7, Class B, 5.214s, 2041 697,000 704,209 Ser. 05-PWR9, Class C, 5.055s, 2042 401,000 381,993 Bear Stearns Commercial Mortgage Securities Trust 144A Ser. 06-PW14, Class XW, IO, 0.637s, 2038 18,078,877 319,996 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.56s, 2047 409,000 413,421 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 610,000 611,562 FRB Ser. 05-C3, Class B, 5.029s, 2043 1,720,000 1,610,951 Citigroup Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.406s, 2040 3,000,000 2,985,300 FRB Ser. 12-GC8, Class D, 4.878s, 2045 401,000 387,085 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.116s, 2044 507,000 501,930 Ser. 07-CD5, Class XS, IO, 0.042s, 2044 29,413,749 130,982 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.799s, 2049 962,000 945,165 COMM Mortgage Trust 144A FRB Ser. 12-CR3, Class E, 4.769s, 2045 790,000 753,755 FRB Ser. 13-LC6, Class D, 4.29s, 2046 432,000 382,583 FRB Ser. 13-CR6, Class D, 4.176s, 2046 434,000 378,707 FRB Ser. 13-CR8, Class D, 3.971s, 2046 769,000 653,791 FRB Ser. 07-C9, Class AJFL, 0.844s, 2049 1,041,000 928,572 Commercial Mortgage Trust 144A FRB Ser. 12-LC4, Class D, 5.648s, 2044 1,145,000 1,157,480 Cornerstone Titan PLC 144A FRB Ser. 05-CT1A, Class D, 1.565s, 2014 (Ireland) GBP 7,645 12,618 Credit Suisse First Boston Commercial Mortgage Trust Ser. 05-C5, Class C, 5.1s, 2038 $416,000 425,695 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 02-CP5, Class M, 5 1/4s, 2035 168,870 6,790 Credit Suisse Mortgage Capital Certificates Ser. 06-C5, Class AX, IO, 0.733s, 2039 20,427,613 332,282 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 580,069 23,783 DBUBS Mortgage Trust 144A FRB Ser. 11-LC3A, Class D, 5.418s, 2044 1,340,000 1,357,526 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.023s, 2020 2,267,797 38,575 GE Capital Commercial Mortgage Corp. FRB Ser. 05-C1, Class D, 4.949s, 2048 2,843,000 2,776,189 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 452,000 451,548 Master Intermediate Income Trust 29 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GMAC Commercial Mortgage Securities, Inc. Trust 144A Ser. 04-C3, Class X1, IO, 0.673s, 2041 $32,614,407 $212,170 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 803,000 809,146 GS Mortgage Securities Trust Ser. 05-GG4, Class AJ, 4.782s, 2039 846,000 858,712 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.639s, 2045 1,213,000 1,222,703 FRB Ser. 11-GC3, Class D, 5.544s, 2044 935,000 958,834 FRB Ser. GC10, Class D, 4.415s, 2046 707,000 629,866 Ser. 05-GG4, Class XC, IO, 0.706s, 2039 52,144,985 260,725 Guggenheim Structured Real Estate Funding, Ltd. 144A FRB Ser. 05-2A, Class E, 2.154s, 2030 (Cayman Islands) 379,000 257,531 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.101s, 2051 F 1,054,500 1,072,883 Ser. 06-LDP6, Class AJ, 5.565s, 2043 1,068,000 1,092,456 Ser. 06-LDP8, Class B, 5.52s, 2045 362,000 361,529 FRB Ser. 06-LDP6, Class B, 5.503s, 2043 793,000 785,070 FRB Ser. 04-CBX, Class B, 5.021s, 2037 247,000 249,704 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 847,000 796,644 FRB Ser. 13-C10, Class D, 4.16s, 2047 598,000 526,997 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.201s, 2051 568,000 569,832 FRB Ser. 07-CB20, Class C, 6.201s, 2051 410,000 383,387 FRB Ser. 11-C3, Class F, 5.544s, 2046 410,000 407,475 FRB Ser. 12-C8, Class E, 4.668s, 2045 413,000 389,799 FRB Ser. 13-C13, Class D, 4.056s, 2046 722,000 624,745 FRB Ser. 13-C13, Class E, 3.986s, 2046 639,000 490,543 Ser. 07-CB20, Class X1, IO, 0.144s, 2051 52,310,492 492,085 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 857,101 887,501 LB-UBS Commercial Mortgage Trust Ser. 06-C3, Class AJ, 5.72s, 2039 739,000 748,311 FRB Ser. 06-C3, Class C, 5.703s, 2039 1,250,000 1,118,750 Ser. 06-C6, Class E, 5.541s, 2039 750,000 701,025 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.681s, 2039 17,698,487 284,503 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.37s, 2028 55,263 5 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.326s, 2051 395,000 428,299 Mezz Cap Commercial Mortgage Trust 144A Ser. 04-C1, Class X, IO, 8.628s, 2037 62,162 2,331 Ser. 07-C5, Class X, IO, 4.753s, 2049 1,252,420 74,769 ML-CFC Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 426,000 420,675 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147s, 2049 388,000 374,148 30 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 13-C10, Class D, 4.083s, 2046 $243,000 $209,779 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 1,100,000 1,132,263 Ser. 07-HQ11, Class C, 5.558s, 2044 590,000 573,775 FRB Ser. 06-HQ8, Class B, 5.498s, 2044 1,800,000 1,760,040 FRB Ser. 06-HQ8, Class D, 5.498s, 2044 598,000 532,399 Ser. 06-HQ10, Class AJ, 5.389s, 2041 577,000 581,673 Ser. 04-IQ8, Class C, 5.3s, 2040 1,400,000 1,419,880 Morgan Stanley Capital I Trust 144A FRB Ser. 04-RR, Class F7, 6s, 2039 1,169,671 1,115,573 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,162,817 1,162,874 STRIPS 144A Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 193,000 144,750 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 536,044 134,011 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class D, 4.959s, 2049 609,000 550,755 Ser. 13-C6, Class D, 4.354s, 2046 281,000 247,758 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 5.992s, 2045 1,649,000 1,674,395 FRB Ser. 06-C25, Class AJ, 5.722s, 2043 617,000 642,420 FRB Ser. 05-C20, Class B, 5.239s, 2042 1,423,000 1,457,592 Ser. 07-C34, IO, 0.307s, 2046 15,503,723 187,595 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C17, Class E, 5.417s, 2042 385,000 393,085 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 803,000 711,821 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 405,000 404,494 FRB Ser. 11-C2, Class D, 5.466s, 2044 790,000 807,301 FRB Ser. 13-C17, Class D, 5.127s, 2046 F 1,120,000 1,048,837 FRB Ser. 12-C6, Class E, 5s, 2045 534,000 461,536 FRB Ser. 12-C7, Class E, 4.848s, 2045 400,000 374,359 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 1,753,000 1,595,879 FRB Ser. 13-C15, Class D, 4.486s, 2046 F 730,000 653,774 FRB Ser. 12-C10, Class D, 4.46s, 2045 560,000 508,872 Ser. 14-C19, Class D, 4.306s, 2047 479,000 407,134 Residential mortgage-backed securities (non-agency) (9.9%) Banc of America Funding Corp. FRB Ser. 06-G, Class 2A5, 0.437s, 2036 411,187 370,069 Barclays Capital, LLC Trust Ser. 12-RR10, Class 8A3, 15 3/4s, 2036 185,720 103,743 Ser. 13-RR1, Class 9A4, 9.481s, 2036 250,000 251,375 Ser. 13-RR1, Class 2A4, 9.181s, 2036 667,635 635,923 Ser. 13-RR1, Class 4A2, 4s, 2037 352,786 358,254 Ser. 12-RR10, Class 8A2, 4s, 2036 363,522 360,795 FRB Ser. 12-RR10, Class 9A2, 2.654s, 2035 980,000 864,360 Ser. 13-RR1, Class 1A2, 2.428s, 2035 660,000 538,230 Master Intermediate Income Trust 31 MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 3A3, 12.592s, 2036 $522,016 $365,824 FRB Ser. 12-RR12, Class 2A3, 12.267s, 2035 413,249 382,256 FRB Ser. 13-RR2, Class 3A2, 7.493s, 2036 350,000 325,500 Ser. 12-RR12, Class 2A2, 4s, 2035 287,678 285,894 FRB Ser. 12-RR1, Class 1A4, 2.701s, 2037 478,123 375,326 FRB Ser. 09-RR11, Class 2A2, 2.43s, 2035 850,000 737,758 FRB Ser. 12-RR1, Class 6A5, 0.344s, 2046 500,000 441,750 FRB Ser. 12-RR11, Class 5A3, zero%, 2037 192,599 118,641 Bear Stearns Adjustable Rate Mortgage Trust FRB Ser. 05-12, Class 12A1, 2.487s, 2036 714,099 625,979 Bear Stearns Asset Backed Securities, Inc. FRB Ser. 04-FR3, Class M6, 5.029s, 2034 44,609 6,080 Citigroup Mortgage Loan Trust, Inc. Ser. 2005-WF2, Class AF4, 4.964s, 2035 372,180 374,041 Citigroup Mortgage Loan Trust, Inc. 144A FRB Ser. 11-12, Class 2A2, 0.524s, 2035 900,000 764,820 Countrywide Alternative Loan Trust Ser. 05-46CB, Class A20, 5 1/2s, 2035 523,045 484,601 FRB Ser. 05-38, Class A3, 0.504s, 2035 893,982 768,735 FRB Ser. 05-81, Class A1, 0.434s, 2037 544,032 418,904 Countrywide Home Loans FRB Ser. 06-3, Class 1A1, 0.394s, 2036 418,734 352,260 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-4R, Class 1A4, 0.554s, 2037 500,000 382,750 Credit Suisse First Boston Mortgage Securities Corp. FRB Ser. 03-AR30, Class CB1, 2.462s, 2034 417,274 375,546 Granite Mortgages PLC FRB Ser. 03-2, Class 3C, 3.07s, 2043 (United Kingdom) GBP 384,009 644,554 FRB Ser. 03-2, Class 2C1, 2.852s, 2043 (United Kingdom) EUR 1,028,000 1,432,935 GSC Capital Corp. Mortgage Trust Ser. 05-11, Class AF3, 4.778s, 2036 $381,367 383,274 JPMorgan Mortgage Trust FRB Ser. 07-A1, Class 3A4, 2.755s, 2035 407,132 350,134 JPMorgan Resecuritization Trust 144A FRB Ser. 09-11, Class 5A2, 2.621s, 2036 694,605 580,134 MortgageIT Trust FRB Ser. 05-3, Class A2, 0.504s, 2035 464,085 408,395 Opteum Mortgage Acceptance Corp. FRB Ser. 05-4, Class 1A2, 0.544s, 2035 390,839 357,618 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 2A1, 0.981s, 2046 1,467,853 1,033,001 FRB Ser. 07-QH1, Class A1, 0.314s, 2037 1,147,971 964,295 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.201s, 2046 2,197,622 1,955,884 FRB Ser. 06-AR3, Class A1B, 1.131s, 2046 985,421 803,611 FRB Ser. 05-AR11, Class A1C3, 0.664s, 2045 1,706,442 1,476,072 FRB Ser. 05-AR19, Class A1C3, 0.654s, 2045 1,884,867 1,620,986 FRB Ser. 05-AR13, Class A1C3, 0.644s, 2045 3,944,248 3,397,970 FRB Ser. 05-AR8, Class 2AC2, 0.614s, 2045 1,121,530 990,872 32 Master Intermediate Income Trust MORTGAGE-BACKED SECURITIES (48.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. WAMU Mortgage Pass-Through Certificates FRB Ser. 05-AR11, Class A1C4, 0.594s, 2045 $868,356 $744,616 FRB Ser. 05-AR13, Class A1B2, 0.584s, 2045 812,755 731,479 FRB Ser. 05-AR17, Class A1B2, 0.564s, 2045 766,238 674,289 FRB Ser. 05-AR15, Class A1B2, 0.564s, 2045 1,250,400 1,091,049 FRB Ser. 05-AR19, Class A1C4, 0.554s, 2045 639,738 556,572 FRB Ser. 05-AR11, Class A1B3, 0.554s, 2045 1,305,799 1,142,574 FRB Ser. 05-AR8, Class 2AC3, 0.544s, 2045 395,201 347,777 FRB Ser. 05-AR6, Class 2A1C, 0.494s, 2045 361,131 323,213 FRB Ser. 05-AR6, Class 2AB3, 0.424s, 2045 385,557 348,929 FRB Ser. 12-RR2, Class 1A2, 0.336s, 2047 500,000 357,500 Total mortgage-backed securities (cost $151,327,718) CORPORATE BONDS AND NOTES (31.1%)* Principal amount Value Basic materials (1.9%) ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) $376,000 $476,110 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 290,000 284,925 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 92,000 98,900 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 167,000 178,690 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 110,000 108,350 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 185,000 198,875 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 200,000 212,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 45,000 48,263 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 283,000 298,565 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 105,000 115,500 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 145,000 152,613 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 70,000 75,425 Graphic Packaging International, Inc. company guaranty sr.unsec. notes 4 3/4s, 2021 87,000 87,109 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 258,000 281,543 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 128,000 152,320 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 215,000 222,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 216,000 224,640 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 287,000 321,440 Master Intermediate Income Trust 33 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Basic materials cont. Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 $215,000 $216,344 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 43,000 38,270 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 70,000 76,650 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 200,000 206,750 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 265,000 306,075 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 229,000 253,618 Momentive Performance Materials, Inc. company guaranty sr.notes 8 7/8s, 2020 80,000 86,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 119,000 121,187 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 155,000 173,213 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 214,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 135,000 147,488 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 130,000 145,275 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 137,000 147,789 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 110,000 110,825 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 30,000 32,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 40,000 43,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 20,000 20,350 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 235,000 264,962 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 145,000 158,956 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 152,000 156,180 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 132,813 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 55,000 54,725 Capital goods (1.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 440,000 478,500 American Axle & Manufacturing, Inc. company guaranty sr.unsec. notes 7 3/4s, 2019 419,000 484,469 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 188,000 206,095 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 140,000 144,025 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 24,000 27,870 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 140,000 148,050 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 ‡‡ 105,000 110,513 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 106,000 107,060 34 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Capital goods cont. Bombardier, Inc. 144A sr. notes 4 1/4s, 2016 (Canada) $119,000 $124,058 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 235,000 260,850 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 184,000 175,720 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 87,000 92,220 Exide Technologies sr. notes 8 5/8s, 2018 (In default) † 58,000 44,080 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 193,000 198,790 KION Finance SA 144A sr. notes 6 3/4s, 2020 (Luxembourg) EUR 100,000 151,423 Kratos Defense & Security Solutions, Inc. company guaranty sr.notes 10s, 2017 $129,000 136,418 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 198,000 210,870 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 195,000 191,100 Oshkosh Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 319,000 324,583 Pittsburgh Glass Works, LLC 144A company guaranty sr.notes 8s, 2018 240,000 261,000 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 115,000 121,900 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 211,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 200,000 219,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 270,000 282,825 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 111,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 100,000 107,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 295,000 321,919 Schaeffler Holding Finance BV 144A notes 6 7/8s, 2018 (Netherlands) ‡‡ EUR 100,000 146,375 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 $140,000 153,650 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 45,000 48,938 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 282,000 301,740 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 177,000 189,833 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 45,000 49,838 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 226,000 242,385 Master Intermediate Income Trust 35 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Capital goods cont. Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 $150,000 $147,750 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 80,000 84,400 Communication services (4.1%) Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 265,000 314,688 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 150,000 174,938 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 131,000 138,860 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 573,000 567,270 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 354,000 342,495 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 53,000 56,048 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 170,000 180,413 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 40,000 42,050 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 55,000 58,506 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 266,000 270,323 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 165,000 184,388 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 346,000 359,840 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 109,000 122,080 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 337,000 351,744 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 156,000 182,130 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 50,000 52,250 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 214,000 234,865 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 260,000 293,150 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 365,000 379,600 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 80,000 83,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 153,650 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 352,000 373,120 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 418,000 439,944 Intelsat Luxembourg SA 144A sr. unsec. notes 6 3/4s, 2018 (Luxembourg) 260,000 274,950 Kabel Deutschland GmbH 144A sr. bonds 6 1/2s, 2018 (Germany) EUR 105,000 150,824 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 $143,000 160,339 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 40,000 43,900 36 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 $17,000 $18,424 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 65,000 68,575 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 59,000 63,130 Nil International Telecom SCA 144A company guaranty sr.unsec. notes 7 7/8s, 2019 (Luxembourg) 100,000 67,750 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 156,000 171,210 Phones4U Finance PLC 144A sr. notes 9 1/2s, 2018 (United Kingdom) GBP 180,000 315,091 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $180,000 180,450 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 68,000 72,165 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 55,000 57,613 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 585,000 688,105 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 105,000 114,188 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 418,000 511,005 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 225,000 247,500 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 290,000 316,100 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 369,000 392,063 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 75,000 80,250 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 206,000 218,618 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 295,000 447,153 Telenet Finance V Luxembourg SCA 144A sr. notes 6 1/4s, 2022 (Luxembourg) EUR 100,000 151,034 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH sr. notes 7 1/2s, 2019 (Germany) EUR 130,000 194,197 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5 1/8s, 2023 (Germany) EUR 235,000 341,729 Unitymedia KabelBW GmbH company guaranty sr. notes Ser. REGS, 9 5/8s, 2019 (Germany) EUR 293,000 441,889 UPC Holdings BV bonds 8 3/8s, 2020 (Netherlands) EUR 361,000 548,775 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $349,000 349,873 Virgin Media Finance PLC company guaranty sr. unsec. bonds 8 7/8s, 2019 (United Kingdom) GBP 50,000 89,689 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 235,000 415,326 Master Intermediate Income Trust 37 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Communication services cont. WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 $360,000 $408,600 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 3/8s, 2018 (Luxembourg) EUR 325,000 473,324 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 $247,000 283,433 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 109,000 117,175 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 90,000 87,750 Consumer cyclicals (5.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 25,000 27,250 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 150,000 172,875 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 7/8s, 2022 110,000 111,925 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 255,000 293,888 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 164,000 178,350 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 44,000 48,840 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 101,000 105,545 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 185,000 185,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 58,000 56,043 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 210,000 223,650 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 95,000 98,119 Building Materials Corp. of America 144A company guaranty sr.notes 7 1/2s, 2020 100,000 107,750 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 180,000 195,300 Burlington Coat Factory Warehouse Corp. company guaranty sr.unsec. notes 10s, 2019 140,000 156,275 Caesars Entertainment Operating Co., Inc. company guaranty sr.notes 9s, 2020 118,000 105,905 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 104,000 106,600 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 30,000 32,034 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 100,000 101,250 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 23,000 23,173 38 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 $283,000 $285,123 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 39,000 44,363 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 382,000 440,255 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 105,000 118,781 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 25,000 24,031 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 33,000 36,589 Clear Channel Communications, Inc. company guaranty sr.notes 9s, 2021 135,000 140,906 Clear Channel Communications, Inc. company guaranty sr.notes 9s, 2019 262,000 275,100 Clear Channel Worldwide Holdings, Inc. company guaranty sr.unsec. notes 7 5/8s, 2020 136,000 146,880 Clear Channel Worldwide Holdings, Inc. company guaranty sr.unsec. unsub. notes 6 1/2s, 2022 335,000 358,031 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 122,000 119,864 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 176,000 187,440 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 200,000 213,500 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 179,000 192,201 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 R 50,000 50,625 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 105,000 108,019 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 145,000 154,244 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 175,000 179,594 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 65,000 66,706 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 266,000 288,610 Great Canadian Gaming Corp. 144A company guaranty sr.unsec. notes 6 5/8s, 2022 (Canada) CAD 260,000 248,386 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr.unsec. notes 7s, 2020 $168,000 146,580 Grupo Televisa, S.A.B. sr. unsec. notes 6s, 2018 (Mexico) 122,000 136,816 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 75,000 76,781 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 145,000 156,781 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 106,575 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 130,000 141,213 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 356,000 382,255 ISS Holdings A/S sr. sub. notes Ser. REGS, 8 7/8s, 2016 (Denmark) EUR 131,440 182,437 Master Intermediate Income Trust 39 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ $75,000 $78,188 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 290,000 300,875 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 115,000 125,063 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 300,000 337,500 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 85,000 89,888 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 55,000 58,300 Lamar Media Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 82,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 158,000 153,655 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 85,000 86,488 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 110,000 118,663 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 143,000 157,836 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 275,000 278,438 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 335,000 382,319 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 65,000 71,013 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 120,000 133,050 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 110,000 127,325 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 40,000 43,900 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 525,213 593,491 Navistar International Corp. sr. notes 8 1/4s, 2021 274,000 279,823 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 130,000 143,650 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 95,000 104,381 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 85,000 91,375 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 54,000 56,430 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr.unsec. notes 4 1/2s, 2020 76,000 76,570 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 290,000 318,275 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 143,000 159,803 Owens Corning company guaranty sr. unsec. notes 9s, 2019 92,000 113,972 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 190,000 186,675 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 167,200 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 100,000 107,750 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 ‡‡ 70,000 71,750 40 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer cyclicals cont. Quiksilver, Inc./QS Wholesale, Inc. 144A sr. notes 7 7/8s, 2018 $20,000 $21,800 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 168,000 169,680 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 35,000 36,050 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 51,000 55,845 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 240,000 253,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 152,000 169,290 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 477,000 527,681 Schaeffler Finance BV 144A company guaranty sr. notes 8 3/4s, 2019 (Netherlands) EUR 310,000 480,455 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 $98,000 101,920 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 24,000 23,820 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 48,000 48,600 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 144,000 151,920 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 20,000 20,600 Six Flags Entertainment Corp. 144A company guaranty sr.unsec. unsub. notes 5 1/4s, 2021 296,000 298,220 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,900 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,825 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 110,000 119,213 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 75,000 79,875 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 35,000 34,475 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 70,000 69,125 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 220,000 222,200 Thomas Cook Group PLC sr. unsec. notes Ser. EMTN, 7 3/4s, 2017 (United Kingdom) GBP 217,000 398,220 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 $247,000 251,940 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 ‡‡ 154,182 162,662 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 350,000 399,438 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 50,000 51,250 Univision Communications, Inc. 144A company guaranty sr.unsec. notes 8 1/2s, 2021 99,000 109,643 Univision Communications, Inc. 144A sr. notes 6 7/8s, 2019 200,000 215,000 Master Intermediate Income Trust 41 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer staples (1.8%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $302,000 $282,370 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 92,820 94,212 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 255,000 277,313 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 170,000 171,275 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 100,000 99,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 184,000 200,790 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 85,000 87,975 Claire’s Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 50,000 46,875 Claire’s Stores, Inc. 144A sr. notes 9s, 2019 230,000 238,913 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 48,875 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 255,000 249,263 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 111,000 125,153 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 90,000 99,450 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 50,000 48,250 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 123,000 121,463 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 118,000 129,800 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 115,000 125,350 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 395,000 424,625 Enterprise Inns PLC sr. unsub. mtge. notes 6 1/2s, 2018 (United Kingdom) GBP 152,000 266,326 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) $200,000 189,030 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 345,000 339,394 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 65,000 69,225 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 113,000 120,910 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 75,000 79,969 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 67,000 73,365 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 350,000 372,750 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 55,000 58,850 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 95,000 104,619 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 179,000 195,334 42 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Consumer staples cont. Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 $26,000 $27,950 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 140,000 143,500 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 235,000 236,175 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 235,000 268,194 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 55,000 61,050 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 145,000 156,600 Smithfield Foods, Inc. 144A sr. unsec. notes 5 7/8s, 2021 40,000 41,500 Smithfield Foods, Inc. 144A sr. unsec. notes 5 1/4s, 2018 137,000 142,480 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 144,000 161,640 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 120,000 127,200 Energy (6.6%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 135,000 143,775 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 145,000 156,056 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 277,000 278,731 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 155,000 117,025 Antero Resources Finance Corp. 144A company guaranty sr.unsec. notes 5 3/8s, 2021 137,000 139,055 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 207,000 220,455 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 50,000 53,750 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 155,000 170,888 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 296,000 317,460 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 140,000 159,250 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 75,436 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $50,000 52,938 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 225,000 245,250 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 110,000 114,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 88,000 91,740 Connacher Oil and Gas, Ltd. 144A notes 8 3/4s, 2018 (Canada) CAD 225,000 161,805 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) $46,000 36,800 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 125,000 135,781 Master Intermediate Income Trust 43 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 $483,000 $504,131 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 73,000 79,570 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 31,000 33,170 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 130,000 130,650 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 130,000 127,882 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 2,055,000 2,425,988 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 176,000 198,211 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 195,000 201,825 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 310,000 337,125 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 170,000 183,175 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 433,000 449,238 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 75,000 81,563 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 150,000 163,125 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 121,000 127,201 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 55,000 60,981 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 212,000 217,035 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 317,000 317,000 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2019 265,000 276,263 Lone Pine Resources Canada, Ltd. escrow company guaranty sr.unsec. unsub. notes 10 3/8s, 2017 (Canada) F 80,000 4 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 242,000 254,705 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 108,000 111,780 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 225,000 175,500 National JSC Naftogaz of Ukraine govt. guaranty unsec. notes 9 1/2s, 2014 (Ukraine) 275,000 259,875 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 110,000 119,350 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 115,000 124,488 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 200,000 213,056 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 150,000 152,625 44 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Energy cont. Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 $234,000 $262,080 Pertamina Persero PT 144A sr. unsec. notes 4 7/8s, 2022 (Indonesia) 925,000 889,156 Petrobras International Finance Co. company guaranty sr. unsec. notes 7 7/8s, 2019 (Brazil) 390,000 444,534 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 625,000 632,076 Petroleos de Venezuela SA company guaranty sr. unsec. notes 5 1/4s, 2017 (Venezuela) 1,300,000 982,956 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,370,000 1,309,774 Petroleos de Venezuela SA sr. unsec. sub. bonds 5s, 2015 (Venezuela) 1,120,000 964,443 Petroleos de Venezuela SA 144A company guaranty sr. notes 8 1/2s, 2017 (Venezuela) 2,170,000 1,817,374 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 12 3/4s, 2022 (Venezuela) 80,000 72,600 Petroleos Mexicanos company guaranty unsec. unsub. notes 8s, 2019 (Mexico) 1,535,000 1,872,700 Plains Exploration & Production Co. company guaranty sr.unsec. notes 6 5/8s, 2021 140,000 153,300 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 150,000 162,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 75,000 76,500 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 124,000 130,355 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 110,000 112,475 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 100,000 103,500 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 75,000 78,750 Samson Investment Co. 144A sr. unsec. notes 10 3/4s, 2020 415,000 452,350 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 124,000 132,370 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 155,000 169,775 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 165,000 178,613 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 85,000 90,950 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 105,000 112,219 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 55,000 50,622 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $55,000 55,550 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 45,409 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 170,000 180,200 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 315,000 338,231 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 480,000 513,600 Master Intermediate Income Trust 45 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Financials (3.8%) Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 $140,000 $156,275 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 565,000 671,643 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2023 (Brazil) 150,000 151,688 Banco do Brasil SA 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 790,000 808,118 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 56,000 59,780 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 82,000 82,103 CIT Group, Inc. sr. unsec. notes 5s, 2023 110,000 112,475 CIT Group, Inc. sr. unsec. notes 5s, 2022 130,000 134,875 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 135,000 144,788 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 65,000 65,711 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 205,000 229,344 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 165,000 177,788 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 131,000 110,695 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 80,000 83,200 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 304,000 330,600 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 205,000 218,838 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 348,000 368,880 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 190,000 192,850 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 15,000 15,863 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 R 115,000 129,805 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 75,000 80,625 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 215,000 230,050 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 140,000 140,700 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 80,000 80,800 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 115,000 115,575 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 213,000 200,753 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 330,000 351,450 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 190,000 200,925 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 264,000 274,560 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 230,000 254,725 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 50,000 51,375 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 201,000 200,246 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 100,000 102,395 46 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Financials cont. Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr.unsec. notes 7 3/4s, 2018 (Russia) $2,750,000 $2,942,472 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 325,000 337,547 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 500,000 515,500 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 229,000 269,648 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 590,000 600,325 State Bank of India/London 144A sr. unsec. notes 4 1/2s, 2015 (India) 155,000 160,191 Ukreximbank Via Biz Finance PLC sr. unsec. unsub. bonds 8 3/8s, 2015 (United Kingdom) 200,000 175,806 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 979,000 1,040,187 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 1/4s, 2035 (Russia) 113,000 116,108 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 135,000 134,663 Health care (2.4%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 195,000 203,531 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 134,000 139,360 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 139,000 150,120 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 220,000 236,940 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 220,000 332,727 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ $50,000 51,500 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 90,000 91,238 CHS/Community Health Systems, Inc. company guaranty sr.notes 5 1/8s, 2018 62,000 65,333 CHS/Community Health Systems, Inc. company guaranty sr.unsec. unsub. notes 8s, 2019 80,000 87,900 CHS/Community Health Systems, Inc. 144A company guaranty sr. notes 5 1/8s, 2021 30,000 30,750 CHS/Community Health Systems, Inc. 144A company guaranty sr. unsec. notes 6 7/8s, 2022 35,000 36,575 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 200,000 206,000 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 100,000 145,715 Crown Newco 3 PLC 144A company guaranty sr. notes 7s, 2018 (United Kingdom) GBP 341,000 598,953 Endo Finance LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 $75,000 76,969 Master Intermediate Income Trust 47 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Health care cont. Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 $78,000 $83,363 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 165,000 177,788 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 93,000 93,349 HCA, Inc. sr. notes 6 1/2s, 2020 825,000 924,000 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 55,000 62,838 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 325,000 353,438 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 ‡‡ 85,000 86,700 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr.unsec. notes 8 3/8s, 2019 166,000 177,205 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 88,000 92,620 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 ‡‡ 180,000 189,225 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 145,000 161,313 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 239,000 246,170 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 393,000 451,950 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr.unsec. notes 12 1/2s, 2019 128,000 148,800 MPH Acquisition Holdings, LLC 144A sr. unsec. notes 6 5/8s, 2022 20,000 20,500 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 116,000 125,860 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 85,000 92,650 Omega Healthcare Investors, Inc. 144A sr. unsec. notes 4.95s, 2024 R 130,000 127,241 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 235,000 254,388 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 60,000 64,050 Service Corp. International/US sr. notes 7s, 2019 80,000 84,700 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 130,000 131,625 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 125,000 131,375 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 160,000 170,600 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 50,000 48,875 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 155,000 149,575 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 355,000 391,831 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 166,000 177,620 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 30,000 32,475 48 Master Intermediate Income Trust CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Health care cont. Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 $75,000 $79,688 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 30,000 32,475 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 30,000 31,725 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 220,000 242,000 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 135,000 141,750 Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 80,000 84,300 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 107,000 99,243 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 466,000 462,505 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 45,000 49,219 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 412,000 490,280 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 135,000 154,069 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 260,000 273,000 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 560,000 607,600 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 96,000 103,200 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 201,000 233,160 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 110,000 116,050 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 55,000 61,944 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 185,000 196,563 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 170,000 178,075 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 199,000 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 115,000 121,613 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 149,000 163,341 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 188,000 204,450 Techem Energy Metering Service GmbH 144A sr. sub. bonds 7 7/8s, 2020 (Germany) EUR 200,000 310,616 Trionista TopCo. GmbH 144A sr. unsec. sub. notes 6 7/8s, 2021 (Germany) EUR 265,000 396,616 Transportation (0.5%) Aguila 3 SA company guaranty sr. notes Ser. REGS, 7 7/8s, 2018 (Luxembourg) CHF 528,000 631,886 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 $158,000 170,640 Master Intermediate Income Trust 49 CORPORATE BONDS AND NOTES (31.1%)* cont. Principal amount Value Transportation cont. CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) $270,000 $293,288 Swift Services Holdings, Inc. company guaranty sr.notes 10s, 2018 343,000 376,871 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 145,000 147,175 Utilities and power (1.8%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 475,000 562,281 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 135,000 153,900 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 70,000 67,113 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 452,000 493,810 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 45,000 47,250 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 35,000 35,350 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 6 7/8s, 2019 (Brazil) 350,000 378,000 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 401,000 501 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 247,000 319,770 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 381,000 401,003 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10 1/4s, 2020 595,000 626,981 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 171,563 EP Energy, LLC/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 279,000 322,245 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 92,000 99,360 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 50,000 56,125 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 65,000 63,046 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 193,800 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 45,000 46,013 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 186,000 186,000 Majapahit Holding BV 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Indonesia) 785,000 907,005 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 595,000 654,500 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 170,000 176,375 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 120,000 120,900 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 100,000 93,000 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 90,000 69,075 Total corporate bonds and notes (cost $101,722,113) 50 Master Intermediate Income Trust U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (28.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.2%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, November 20, 2038 $421,572 $476,665 U.S. Government Agency Mortgage Obligations (27.8%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2044 3,000,000 3,311,250 4 1/2s, January 1, 2044 ## 992,805 1,061,487 4 1/2s, TBA, May 1, 2044 20,000,000 21,269,532 4 1/2s, TBA, April 1, 2044 21,000,000 22,404,375 4s, TBA, May 1, 2044 15,000,000 15,537,891 4s, TBA, April 1, 2044 20,000,000 20,789,062 3s, February 1, 2043 979,582 937,911 3s, TBA, May 1, 2044 5,000,000 4,812,696 3s, TBA, April 1, 2044 5,000,000 4,826,953 Total U.S. government and agency mortgage obligations (cost $95,534,444) U.S. TREASURY OBLIGATIONS (0.0%)* Principal amount Value U.S. Treasury Notes 2s, November 15, 2021 i $157,000 $153,584 Total U.S. treasury obligations (cost $153,584) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.3%)* Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $1,520,000 $1,406,000 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 5,276,000 5,138,824 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 420,000 446,754 Brazil (Federal Republic of) unsec. notes 10s, 2017 (Brazil) BRL 1,500 642,573 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 11 3/4s, 2015 (Argentina) $797,000 779,068 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) 125,000 109,750 Chile (Republic of) notes 5 1/2s, 2020 (Chile) CLP 170,000,000 311,008 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 208,750 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 225,000 241,875 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 265,000 285,538 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 175,000 152,250 Gabon (Republic of) 144A unsec. bonds 6 3/8s, 2024 (Gabon) 400,000 424,000 Ghana (Republic of) 144A unsec. notes 8 1/2s, 2017 (Ghana) 203,000 206,721 Ghana (Republic of) 144A unsec. notes 7 7/8s, 2023 (Ghana) 729,694 667,670 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2024 (Greece) †† EUR 7,350,000 7,717,017 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 2s (3s, 2/24/15), 2023 (Greece) †† EUR 3,725,000 4,009,535 Master Intermediate Income Trust 51 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (11.3%)* cont. Principal amount Value Hungary (Government of) sr. unsec. unsub. notes 4 1/8s, 2018 (Hungary) $390,000 $396,681 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 760,000 681,112 International Bank for Reconstruction & Development sr. disc. unsec. unsub. notes Ser. GDIF, 5 1/4s, 2014 (Supra-Nation) RUB 9,750,000 273,231 Ireland (Republic of) unsec. bonds 5 1/2s, 2017 (Ireland) EUR 1,523,000 2,419,577 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) $365,000 398,306 Portugal (Republic of) sr. unsec. unsub. bonds 4.35s, 2017 (Portugal) EUR 443,000 651,677 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) $200,000 199,250 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 1,671,400 1,903,725 Russia (Federation of) 144A unsec. notes 3 1/4s, 2017 (Russia) 2,600,000 2,633,098 Serbia (Republic of) 144A sr. unsec. bonds 4 7/8s, 2020 (Serbia) 100,000 100,015 Serbia (Republic of) 144A sr. unsec. unsub. bonds 6 3/4s, 2024 (Serbia) 71,748 71,834 Spain (Kingdom of) sr. unsec. bonds 5 1/2s, 2017 (Spain) EUR 443,000 692,884 Sri Lanka (Republic of) 144A notes 7.4s, 2015 (Sri Lanka) $200,000 207,382 Turkey (Republic of) sr. unsec. bonds 5 3/4s, 2024 (Turkey) 500,000 511,250 Turkey (Republic of) sr. unsec. notes 7 1/2s, 2017 (Turkey) 1,205,000 1,397,354 Ukraine (Government of) 144A sr. unsec. bonds 7.95s, 2014 (Ukraine) 300,000 294,060 Ukraine (Government of) 144A sr. unsec. notes 9 1/4s, 2017 (Ukraine) 1,725,000 1,688,775 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,285,000 1,288,264 Total foreign government and agency bonds and notes (cost $35,566,851) SENIOR LOANS (1.8%)* c Principal amount Value Air Medical Group Holdings, Inc. bank term loan FRN 8 3/8s, 2018 ‡‡ $205,000 $202,438 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 138,250 138,250 Asurion, LLC bank term loan FRN Ser. B1, 4 1/2s, 2019 146,373 146,596 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 105,000 104,803 Avaya, Inc. bank term loan FRN Ser. B6, 8s, 2018 209,387 209,573 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 23,079 23,158 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 900,450 849,097 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 149,000 147,883 Chesapeake Energy Corp. bank term loan FRN Ser. B, 5 3/4s, 2017 230,000 234,995 CHS/Community Health Systems, Inc. bank term loan FRN Ser. D, 4 1/4s, 2021 139,650 140,740 Clear Channel Communications, Inc. bank term loan FRN Ser. ∆ , 6.918s, 2019 423,000 413,694 Dell, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 65,000 64,488 52 Master Intermediate Income Trust SENIOR LOANS (1.8%)* c cont. Principal amount Value Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 $147,937 $147,937 FTS International, Inc. bank term loan FRN Ser. B, 8 1/2s, 2016 189,521 192,193 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 293,525 296,164 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 209,095 200,274 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.236s, 2021 140,000 139,825 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 148,875 149,638 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 4s, 2020 228,947 229,234 iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 R 95,241 95,509 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 209,204 209,727 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 51,606 52,251 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 5s, 2020 254,363 256,361 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 65,000 65,213 Nexeo Solutions, LLC bank term loan FRN Ser. B, 5s, 2017 87,300 87,300 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Canada) 120,000 119,275 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 129,675 129,837 ROC Finance, LLC bank term loan FRN 5s, 2019 129,674 126,594 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 640,516 461,172 Travelport, LLC bank term loan FRN 9 1/2s, 2016 264,360 273,199 Travelport, LLC bank term loan FRN 8 3/8s, 2016 ‡‡ 51,544 52,725 Tronox, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2020 66,158 66,498 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 4 1/2s, 2020 124,142 124,620 WR Grace & Co. bank term loan FRN 3s, 2021 106,842 106,597 WR Grace & Co. bank term loan FRN Ser. DD, 3s, 2021 U 38,158 38,070 Total senior loans (cost $6,392,318) PREFERRED STOCKS (0.1%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 353 $348,654 M/I Homes, Inc. $2.438 pfd. 4,100 102,705 Total preferred stocks (cost $302,913) PURCHASED SWAP OPTIONS OUTSTANDING (—%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.80/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/1.80 EUR 11,080,000 $104,561 Goldman Sachs International 1.80/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/1.80 EUR 11,080,000 104,561 Total purchased swap options outstanding (cost $186,147) Master Intermediate Income Trust 53 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.3%)* strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$99.56 $13,000,000 $145,834 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/99.75 13,000,000 123,175 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.59 13,000,000 158,132 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/100.34 13,000,000 140,231 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.41 13,000,000 93,054 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.20 13,000,000 80,561 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/100.00 13,000,000 69,368 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/101.03 13,000,000 58,487 Total purchased options outstanding (cost $965,861) CONVERTIBLE BONDS AND NOTES (—%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $100,000 $140,875 Total convertible bonds and notes (cost $107,502) CONVERTIBLE PREFERRED STOCKS (—%)* Shares Value United Technologies Corp. $3.75 cv. pfd. 2,100 $139,797 Total convertible preferred stocks (cost $105,000) COMMON STOCKS (—%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) † F 9,978 $998 Lone Pine Resources, Inc. Class A (Canada) † F 9,978 998 Tribune Co. Class 1C F 40,066 10,017 Total common stocks (cost $65,186) WARRANTS (—%)* † Expiration Strike date price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 20 $1,555 Total warrants (cost $60) SHORT-TERM INVESTMENTS (6.9%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.07% L 11,307,791 $11,307,791 U.S. Treasury Bills with an effective yield of 0.11%, August 21, 2014 # ∆ § $1,777,000 1,776,597 U.S. Treasury Bills with effective yields ranging from 0.10% to 0.11%, July 24, 2014 # ∆ § 4,362,000 4,361,411 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.10%, May 29, 2014 ∆ § 5,992,000 5,991,078 Total short-term investments (cost $23,435,592) TOTAL INVESTMENTS Total investments (cost $415,865,289) 54 Master Intermediate Income Trust Key to holding’s currency abbreviations BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MYR Malaysian Ringgit PLN Polish Zloty Key to holding’s abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only JSC Joint Stock Company MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2013 through March 31, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $341,416,467. † Non-income-producing security. †† The interest or dividend rate and date shown parenthetically represent the new interest or dividend rate to be paid and the date the fund will begin accruing interest or dividend income at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). Master Intermediate Income Trust 55 L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. U This security, in part or in entirety, represents an unfunded loan commitment (Note 7). At the close of the reporting period, the fund maintained liquid assets totaling $116,631,464 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 82.0% Canada 0.8% Russia 2.8 Indonesia 0.6 Greece 2.7 Ireland 0.6 Argentina 1.7 Ukraine 0.5 Venezuela 1.5 Mexico 0.5 United Kingdom 1.1 Germany 0.5 Brazil 0.9 Other 2.9 Luxembourg 0.9 Total 100.0% FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $120,265,504) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/16/14 $37,987 $5,035 $32,952 Canadian Dollar Sell 4/16/14 831,008 828,292 (2,716) Chilean Peso Sell 4/16/14 421,976 428,115 6,139 Colombian Peso Buy 4/16/14 875,107 863,055 12,052 Singapore Dollar Sell 5/21/14 286,676 282,773 (3,903) Swiss Franc Sell 6/18/14 937,971 933,841 (4,130) Barclays Bank PLC Australian Dollar Buy 4/16/14 129,618 141,360 (11,742) Brazilian Real Buy 4/2/14 867,827 809,560 58,267 Brazilian Real Sell 4/2/14 867,827 811,164 (56,663) British Pound Sell 6/18/14 973,720 969,592 (4,128) Canadian Dollar Sell 4/16/14 1,659,667 1,753,832 94,165 Euro Sell 6/18/14 1,492,923 1,500,894 7,971 Japanese Yen Sell 5/21/14 1,358,469 1,384,488 26,019 Mexican Peso Buy 4/16/14 19,511 19,308 203 Mexican Peso Buy 7/17/14 516,645 515,397 1,248 New Zealand Dollar Buy 4/16/14 1,718,010 1,700,628 17,382 Norwegian Krone Sell 6/18/14 841,841 862,293 20,452 Singapore Dollar Sell 5/21/14 276,102 272,352 (3,750) 56 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $120,265,504) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC cont. South African Rand Sell 4/16/14 $516,367 $498,787 $(17,580) Swedish Krona Buy 6/18/14 1,689,640 1,710,070 (20,430) Swedish Krona Sell 6/18/14 1,693,930 1,697,627 3,697 Swiss Franc Sell 6/18/14 564,685 560,821 (3,864) Citibank, N.A. Australian Dollar Buy 4/16/14 877,125 842,611 34,514 Australian Dollar Sell 4/16/14 867,767 853,758 (14,009) Brazilian Real Buy 4/2/14 1,197,365 1,145,253 52,112 Brazilian Real Sell 4/2/14 1,820,272 1,729,875 (90,397) Canadian Dollar Buy 4/16/14 864,466 854,962 9,504 Canadian Dollar Sell 4/16/14 864,466 860,759 (3,707) Chilean Peso Sell 4/16/14 511,363 496,948 (14,415) Euro Sell 6/18/14 787,373 788,015 642 Japanese Yen Sell 5/21/14 855,804 855,662 (142) New Zealand Dollar Buy 4/16/14 1,722,864 1,708,455 14,409 Norwegian Krone Sell 6/18/14 846,654 849,301 2,647 Swiss Franc Sell 6/18/14 1,718,274 1,710,979 (7,295) Credit Suisse International Australian Dollar Buy 4/16/14 904,642 872,319 32,323 Australian Dollar Sell 4/16/14 904,642 852,104 (52,538) British Pound Sell 6/18/14 992,048 992,931 883 Canadian Dollar Sell 4/16/14 1,047,396 1,046,583 (813) Euro Sell 6/18/14 2,188,280 2,186,660 (1,620) Indian Rupee Buy 5/21/14 529,922 486,189 43,733 Mexican Peso Buy 4/16/14 641,197 643,154 (1,957) New Zealand Dollar Buy 4/16/14 873,438 850,696 22,742 Norwegian Krone Buy 6/18/14 857,310 854,605 2,705 Norwegian Krone Sell 6/18/14 857,310 848,228 (9,082) Singapore Dollar Sell 5/21/14 439,394 433,437 (5,957) South African Rand Buy 4/16/14 543,256 522,791 20,465 South African Rand Sell 4/16/14 543,256 503,302 (39,954) South Korean Won Buy 5/21/14 5,757 4,838 919 Swedish Krona Buy 6/18/14 907,435 934,679 (27,244) Swiss Franc Sell 6/18/14 978,378 974,082 (4,296) Deutsche Bank AG Australian Dollar Buy 4/16/14 869,898 859,558 10,340 British Pound Sell 6/18/14 825,263 831,447 6,184 Canadian Dollar Sell 4/16/14 818,168 853,214 35,046 Euro Sell 6/18/14 766,022 757,874 (8,148) Japanese Yen Sell 5/21/14 1,244,012 1,261,356 17,344 New Zealand Dollar Buy 4/16/14 863,469 849,554 13,915 Norwegian Krone Sell 6/18/14 854,014 852,676 (1,338) Master Intermediate Income Trust 57 FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $120,265,504) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Deutsche Bank AG cont. Swedish Krona Buy 6/18/14 $847,883 $856,323 $(8,440) Swiss Franc Sell 6/18/14 1,672,660 1,664,131 (8,529) Goldman Sachs International Australian Dollar Buy 4/16/14 1,757,122 1,692,212 64,910 Australian Dollar Sell 4/16/14 1,745,356 1,696,166 (49,190) British Pound Sell 6/18/14 1,573,215 1,572,462 (753) Canadian Dollar Sell 4/16/14 782,089 810,822 28,733 Chilean Peso Buy 4/16/14 71,912 71,971 (59) Chilean Peso Sell 4/16/14 71,912 73,361 1,449 Euro Sell 6/18/14 704,861 700,257 (4,604) Japanese Yen Sell 5/21/14 839,560 844,092 4,532 HSBC Bank USA, National Association Australian Dollar Buy 4/16/14 532,649 513,616 19,033 Australian Dollar Sell 4/16/14 532,649 511,172 (21,477) British Pound Sell 6/18/14 856,587 853,545 (3,042) Canadian Dollar Sell 4/16/14 416,499 435,203 18,704 Euro Sell 6/18/14 1,216,185 1,213,836 (2,349) Japanese Yen Sell 5/21/14 878,528 890,611 12,083 Swedish Krona Buy 6/18/14 825,368 828,138 (2,770) JPMorgan Chase Bank N.A. Australian Dollar Sell 4/16/14 853,129 817,396 (35,733) British Pound Sell 6/18/14 696,133 697,129 996 Canadian Dollar Sell 4/16/14 877,759 883,586 5,827 Euro Sell 6/18/14 996,338 982,075 (14,263) Hungarian Forint Sell 6/18/14 518,086 510,792 (7,294) Indian Rupee Buy 5/21/14 520,989 499,043 21,946 Mexican Peso Buy 4/16/14 447,182 442,407 4,775 New Taiwan Dollar Sell 5/21/14 506,214 507,661 1,447 New Zealand Dollar Buy 4/16/14 877,079 845,418 31,661 Norwegian Krone Sell 6/18/14 846,720 847,148 428 Russian Ruble Sell 6/18/14 283,923 274,776 (9,147) Swedish Krona Buy 6/18/14 857,482 863,161 (5,679) Swedish Krona Sell 6/18/14 857,482 856,020 (1,462) Swiss Franc Sell 6/18/14 894,395 890,497 (3,898) Thai Baht Sell 5/21/14 847,881 846,074 (1,807) Royal Bank of Scotland PLC (The) Canadian Dollar Buy 4/16/14 3,013,243 3,003,963 9,280 Canadian Dollar Sell 4/16/14 3,013,243 3,052,126 38,883 Euro Sell 6/18/14 1,871,181 1,870,145 (1,036) Japanese Yen Sell 5/21/14 1,262,751 1,283,723 20,972 Mexican Peso Buy 4/16/14 520,321 515,318 5,003 Mexican Peso Sell 4/16/14 520,321 518,968 (1,353) 58 Master Intermediate Income Trust FORWARD CURRENCY CONTRACTS at 3/31/14 (aggregate face value $120,265,504) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) State Street Bank and Trust Co. Australian Dollar Buy 4/16/14 $1,749,525 $1,689,967 $59,558 Australian Dollar Sell 4/16/14 1,749,525 1,688,487 (61,038) Brazilian Real Buy 4/2/14 549,052 507,248 41,804 Brazilian Real Sell 4/2/14 549,052 513,782 (35,270) British Pound Buy 6/18/14 859,253 850,879 8,374 British Pound Sell 6/18/14 859,253 863,447 4,194 Canadian Dollar Sell 4/16/14 1,699,363 1,718,813 19,450 Euro Sell 6/18/14 1,248,005 1,246,980 (1,025) Japanese Yen Sell 5/21/14 1,380,703 1,397,280 16,577 Mexican Peso Buy 4/16/14 654,434 647,504 6,930 New Taiwan Dollar Sell 5/21/14 506,217 507,447 1,230 New Zealand Dollar Buy 4/16/14 1,741,588 1,711,250 30,338 Norwegian Krone Buy 6/18/14 1,717,168 1,704,168 13,000 Norwegian Krone Sell 6/18/14 1,717,168 1,706,699 (10,469) Singapore Dollar Sell 5/21/14 635,281 626,755 (8,526) Swedish Krona Buy 6/18/14 858,222 866,781 (8,559) Swedish Krona Sell 6/18/14 858,222 855,998 (2,224) Swiss Franc Sell 6/18/14 258,630 257,514 (1,116) UBS AG Australian Dollar Buy 4/16/14 900,936 874,703 26,233 Australian Dollar Sell 4/16/14 900,936 847,603 (53,333) British Pound Sell 6/18/14 261,092 267,960 6,868 Canadian Dollar Sell 4/16/14 843,125 867,498 24,373 Euro Sell 6/18/14 1,609,458 1,608,208 (1,250) Japanese Yen Sell 5/21/14 828,324 837,585 9,261 Mexican Peso Buy 4/16/14 186,517 192,918 (6,401) Norwegian Krone Sell 6/18/14 831,119 829,784 (1,335) Singapore Dollar Sell 5/21/14 130,459 128,706 (1,753) South African Rand Buy 4/16/14 543,256 522,769 20,487 South African Rand Sell 4/16/14 543,256 506,540 (36,716) Swedish Krona Buy 6/18/14 839,936 842,747 (2,811) Swiss Franc Sell 6/18/14 2,116,236 2,106,377 (9,859) WestPac Banking Corp. Australian Dollar Buy 4/16/14 882,869 843,044 39,825 British Pound Sell 6/18/14 1,692,679 1,690,456 (2,223) Canadian Dollar Sell 4/16/14 823,775 853,020 29,245 Euro Sell 6/18/14 338,036 331,104 (6,932) Total Master Intermediate Income Trust 59 FUTURES CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 3 $321,478 Jun-14 $2,571 Euro-Bobl 5 yr (Short) 10 1,727,159 Jun-14 (169) Euro-Bund 10 yr (Short) 5 987,637 Jun-14 (2,289) Euro-Buxl 30 yr (Short) 10 1,776,892 Jun-14 (2,786) Euro-Dollar 90 day (Short) 378 93,663,675 Sep-15 127,555 Japanese Government Bond 10 yr (Short) 10 14,011,529 Jun-14 14,489 Japanese Government Bond 10 yr Mini (Long) 4 560,500 Jun-14 (403) U.S. Treasury Bond 30 yr (Long) 14 1,865,063 Jun-14 26,223 U.S. Treasury Note 5 yr (Short) 67 7,969,859 Jun-14 38,427 U.S. Treasury Note 10 yr (Short) 267 32,974,500 Jun-14 68,743 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/14 (premiums $1,608,738) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (2.60)/3 month USD-LIBOR-BBA/Jan-25 Jan-15/2.60 $25,732,400 $153,108 Barclays Bank PLC 2.10/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/2.10 EUR 11,080,000 31,902 Goldman Sachs International 2.40/3 month USD-LIBOR-BBA/Jun-19 Jun-14/2.40 $32,072,399 25,337 2.10/6 month EUR-EURIBOR_Reuters/Jun-24 Jun-14/2.10 EUR 11,080,000 31,903 JPMorgan Chase Bank N.A. (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.0 $6,568,000 1,128,533 (2.60)/3 month USD-LIBOR-BBA/Feb-25 Feb-15/2.60 12,866,200 77,969 Total WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $859,219) (Unaudited) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/$100.16 $13,000,000 $94,419 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.34 13,000,000 82,355 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.75 13,000,000 50,843 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Call) Jun-14/100.94 13,000,000 42,016 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/99.59 13,000,000 89,596 60 Master Intermediate Income Trust WRITTEN OPTIONS OUTSTANDING at 3/31/14 (premiums $859,219) (Unaudited) cont. Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/$99.34 $13,000,000 $79,612 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.59 13,000,000 45,877 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Jun-14/98.34 13,000,000 38,688 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.41 13,000,000 39,494 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.20 13,000,000 34,775 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/99.00 13,000,000 28,925 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.41 13,000,000 13,728 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.20 13,000,000 10,855 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) May-14/98.00 13,000,000 8,463 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/100.03 13,000,000 6,656 Federal National Mortgage Association 30 yr 3.5s TBA commitments (Put) Apr-14/99.03 13,000,000 143 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Counterparty Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract appreciation/ Floating rate index/Maturity date date/strike amount (depreciation) Goldman Sachs International (1.56)/3 month USD-LIBOR-BBA/ Oct-17 (Purchased) Oct-14/1.56 $82,515,000 $(825) 1.03/6 month EUR-EURIBOR_Reuters/ Oct-17 (Written) Oct-14/1.03 EUR 66,012,000 126,409 1.575/3 month USD-LIBOR-BBA/ Jun-19 (Purchased) Jun-14/1.575 $32,072,399 (42,336) JPMorgan Chase Bank N.A. (1.115)/3 month USD-LIBOR-BBA/ Oct-16 (Purchased) Oct-14/1.115 $33,006,000 (1,980) 0.862/6 month EUR-EURIBOR_Reuters/ Oct-16 (Written) Oct-14/0.862 EUR 24,754,000 29,328 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/14 (proceeds receivable $48,073,652) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 4 1/2s, April 1, 2044 $21,000,000 4/10/14 $22,404,375 Federal National Mortgage Association, 4s, April 1, 2044 20,000,000 4/10/14 20,789,062 Federal National Mortgage Association, 3s, April 1, 2044 5,000,000 4/10/14 4,826,953 Total Master Intermediate Income Trust 61 OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. MYR 9,720,000 $— 3/19/19 4.0275% 3 month MYR- $12,139 KLIBOR-BNM Deutsche Bank AG MYR 9,720,000 — 3/19/19 4.035% 3 month MYR- 11,127 KLIBOR-BNM PLN 9,968,000 — 3/17/24 4.1072% 6 month PLN- (28,289) WIBOR-WIBO PLN 4,970,000 — 3/18/24 4.12875% 6 month PLN- (16,957) WIBOR-WIBO PLN 4,165,000 — 3/27/24 4.045% 6 month PLN- (4,099) WIBOR-WIBO Goldman Sachs International CAD 2,722,000 — 5/30/23 2.534% 3 month CAD- 31,433 BA-CDOR EUR 43,654,000 — 8/30/14 1 year EUR-EONIA- 0.11% (21,215) OIS-COMPOUND EUR 43,654,000 — 8/30/14 0.309% 3 month EUR- (97,893) EURIBOR- REUTERS EUR 43,654,000 — 8/31/14 1 year EUR-EONIA- 0.11% (21,069) OIS-COMPOUND EUR 43,654,000 — 8/31/14 0.314% 3 month EUR- (101,463) EURIBOR- REUTERS EUR 43,654,000 — 9/3/14 1 year EUR-EONIA- 0.086% (36,222) OIS-COMPOUND EUR 43,654,000 — 9/3/14 0.283% 3 month EUR- (82,420) EURIBOR- REUTERS JPMorgan Chase Bank N.A. CAD 2,353,000 — 2/6/24 3 month CAD-BA- 2.855% 10,525 CDOR HUF 150,000,000 — 2/4/19 4.79% 6 month (23,522) HUF-BUBOR- REUTERS HUF 300,000,000 — 2/5/19 4.7275% 6 month (43,105) HUF-BUBOR- REUTERS HUF 416,000,000 — 2/11/19 4.41% 6 month (31,990) HUF-BUBOR- REUTERS JPY 2,402,400,000 — 2/19/15 6 month JPY- 0.705% 120,509 LIBOR-BBA JPY 511,900,000 — 2/19/20 6 month JPY- 1.3975% 293,617 LIBOR-BBA PLN 2,010,000 — 2/4/19 6 month PLN- 4.04% 14,952 WIBOR-WIBO 62 Master Intermediate Income Trust OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. cont. PLN 4,020,000 $— 2/5/19 6 month PLN- 3.9775% $26,070 WIBOR-WIBO PLN 5,510,000 — 2/11/19 6 month PLN- 3.805% 20,873 WIBOR-WIBO Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 43,000,000 E $(132) 12/4/16 6 month EUR- 0.926% $89,793 EURIBOR-REUTERS EUR 43,000,000 E (217) 11/25/16 6 month EUR- 0.915% 88,227 EURIBOR-REUTERS EUR 43,000,000 E (217) 11/25/16 6 month EUR- 0.925% 94,091 EURIBOR-REUTERS EUR 43,000,000 E (190) 12/5/16 6 month EUR- 0.918% 83,219 EURIBOR-REUTERS EUR 43,000,000 E (218) 11/27/16 6 month EUR- 0.942% 103,036 EURIBOR-REUTERS $5,626,300 E (6,154) 6/18/16 3 month USD- 0.75% 1,430 LIBOR-BBA 151,070,000 E 789,236 6/18/19 3 month USD- 2.00% 465,341 LIBOR-BBA 11,702,400 E 102,095 6/18/24 3 month USD- 3.00% 35,861 LIBOR-BBA 12,124,600 E (280,907) 6/18/44 3 month USD- 3.75% 124,855 LIBOR-BBA 5,585,100 E (53) 5/23/19 3 month USD- 1.875% 9,196 LIBOR-BBA 8,150,000 E 51,901 6/18/17 3 month USD- 1.505% (1,156) LIBOR-BBA 11,856,000 E 782 6/15/17 3 month USD- 1.84% 37,690 LIBOR-BBA 50,277,000 E (39,871) 6/18/16 3 month USD- 0.65% (72,501) LIBOR-BBA 56,810,500 E 253,695 6/18/19 3 month USD- 1.90% 407,084 LIBOR-BBA 13,996,000 E 53,899 6/18/24 3 month USD- 2.90% 7,237 LIBOR-BBA 12,377,400 (163) 3/27/24 3 month USD- 2.87% (26,878) LIBOR-BBA 9,773,900 E (138) 5/23/24 3 month USD- 2.845% (56,133) LIBOR-BBA 4,914,900 E (46) 5/27/19 3 month USD- 1.885% 7,734 LIBOR-BBA Master Intermediate Income Trust 63 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $7,539,800 E $(106) 5/27/24 3 month USD- 2.86% $(36,441) LIBOR-BBA 115,480,000 E (640) 6/17/17 3 month USD- 1.617% (37,017) LIBOR-BBA EUR 4,438,000 E 28,162 6/18/16 6 month EUR- 0.75% 208 EURIBOR-REUTERS EUR 52,554,000 E (2,586,789) 6/18/19 6 month EUR- 1.75% (27,412) EURIBOR-REUTERS EUR 22,240,000 E 1,571,464 6/18/24 6 month EUR- 2.50% (340,712) EURIBOR-REUTERS EUR 72,569,000 E (370) 12/5/16 6 month EUR- 1.1275% (350,381) EURIBOR-REUTERS EUR 40,630,000 E (209) 12/4/16 6 month EUR- 0.725% 13,224 EURIBOR-REUTERS EUR 1,650,000 E (26) 1/11/17 6 month EUR- 1.148% 7,635 EURIBOR-REUTERS EUR 33,984,000 E (173) 1/21/17 6 month EUR- 1.031% 98,987 EURIBOR-REUTERS EUR 55,457,000 E (421) 7/28/17 1 month EUR- 0.8575% (143,443) EONIA-OIS- COMPOUND EUR 86,150,000 E (51,108) 8/12/17 1 month EUR- 0.80% 83,480 EONIA-OIS- COMPOUND EUR 17,840,000 E (97) 2/18/24 6 month EUR- 2.85% (231,590) EURIBOR-REUTERS EUR 13,087,000 E (67) 3/3/17 6 month EUR- 0.839% 3,052 EURIBOR-REUTERS EUR 81,260,000 E (420) 11/27/16 6 month EUR- 0.729% 14,134 EURIBOR-REUTERS EUR 40,630,000 E (209) 12/4/16 6 month EUR- 0.728% 11,545 EURIBOR-REUTERS GBP 55,394,000 E 148,269 6/18/16 6 month GBP- 1.25% 63,954 LIBOR-BBA GBP 19,884,000 E (188,972) 6/18/19 6 month GBP- 2.25% (29,788) LIBOR-BBA JPY 32,455,000 (11) 3/24/44 6 month JPY- 1.80% (2,717) LIBOR-BBA JPY 63,551,000 (21) 3/24/44 6 month JPY- 1.79625% (5,901) LIBOR-BBA JPY 1,780,000,000 (70) 3/14/19 6 month JPY- 0.3175% (8,086) LIBOR-BBA JPY 389,500,000 (68) 3/14/44 6 month JPY- 1.795% 35,174 LIBOR-BBA JPY 31,464,000 (6) 3/24/44 6 month JPY- 1.80125% (2,533) LIBOR-BBA Total E Extended effective date. 64 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $5,952,126 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $2,731 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,617,979 — 1/12/41 4.50% (1 month Synthetic TRS Index (743) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 335,973 — 1/12/40 5.00% (1 month Synthetic MBX Index 172 USD-LIBOR) 5.00% 30 year Fannie Mae pools 545,481 — 1/12/42 4.00% (1 month Synthetic TRS Index (224) USD-LIBOR) 4.00% 30 year Fannie Mae pools 609,175 — 1/12/40 5.00% (1 month Synthetic MBX Index 312 USD-LIBOR) 5.00% 30 year Fannie Mae pools 545,048 — 1/12/41 5.00% (1 month Synthetic MBX Index 194 USD-LIBOR) 5.00% 30 year Fannie Mae pools 7,546,169 — 1/12/41 4.00% (1 month Synthetic TRS Index (6,632) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,827,327 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (5,519) USD-LIBOR 6.50% 30 year Fannie Mae pools 226,722 — 1/12/40 4.00% (1 month Synthetic MBX Index (144) USD-LIBOR) 4.00% 30 year Fannie Mae pools 470,275 — 1/12/41 5.00% (1 month Synthetic MBX Index 168 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,821,648 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,006 USD-LIBOR) 5.00% 30 year Fannie Mae pools 685,914 — 1/12/39 6.00% (1 month Synthetic TRS Index (734) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,595,892 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,820) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,793,627 — 1/12/41 5.00% (1 month Synthetic MBX Index 639 USD-LIBOR) 5.00% 30 year Fannie Mae pools 539,221 — 1/12/40 4.00% (1 month Synthetic MBX Index (342) USD-LIBOR) 4.00% 30 year Fannie Mae pools Master Intermediate Income Trust 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $73,776 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(302) USD-LIBOR) 6.50% 30 year Fannie Mae pools 242,191 — 1/12/41 5.00% (1 month Synthetic MBX Index 86 USD-LIBOR) 5.00% 30 year Fannie Mae pools 307,759 — 1/12/41 5.00% (1 month Synthetic MBX Index (34) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,410,824 — 1/12/41 5.00% (1 month Synthetic MBX Index 503 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,331,712 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,022) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,345,529 — 1/12/40 4.00% (1 month Synthetic MBX Index (854) USD-LIBOR) 4.00% 30 year Fannie Mae pools 260,192 — 1/12/40 5.00% (1 month Synthetic MBX Index 133 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,003,796 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,382 USD-LIBOR) 4.50% 30 year Fannie Mae pools 7,730,844 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,756 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,687,816 — 1/12/41 5.00% (1 month Synthetic MBX Index 602 USD-LIBOR) 5.00% 30 year Fannie Mae pools 294,342 — 1/12/40 5.00% (1 month Synthetic MBX Index 151 USD-LIBOR) 5.00% 30 year Fannie Mae pools 954,255 — 1/12/40 5.00% (1 month Synthetic MBX Index 489 USD-LIBOR) 5.00% 30 year Fannie Mae pools 691,786 — 1/12/40 5.00% (1 month Synthetic MBX Index 355 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,285,143 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 590 USD-LIBOR 4.50% 30 year Fannie Mae pools 4,038,290 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (12,198) USD-LIBOR 6.50% 30 year Fannie Mae pools 769,455 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (2,243) USD-LIBOR 6.00% 30 year Fannie Mae pools 66 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $3,671,897 $— 1/12/41 (4.50%) 1 month Synthetic TRS Index $1,685 USD-LIBOR 4.50% 30 year Fannie Mae pools 615,300 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,535) USD-LIBOR 5.50% 30 year Fannie Mae pools 307,701 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (768) USD-LIBOR 5.50% 30 year Fannie Mae pools 307,701 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (768) USD-LIBOR 5.50% 30 year Fannie Mae pools 617,448 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,541) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,603,646 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (4,001) USD-LIBOR 5.50% 30 year Fannie Mae pools 617,448 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (1,541) USD-LIBOR 5.50% 30 year Fannie Mae pools 340,146 — 1/12/41 4.00% (1 month Synthetic TRS Index (299) USD-LIBOR) 4.00% 30 year Fannie Mae pools 883,969 — 1/12/41 5.00% (1 month Synthetic TRS Index 656 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 532,436 — 1/12/41 5.00% (1 month Synthetic TRS Index 395 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 532,351 — 1/12/41 5.00% (1 month Synthetic MBX Index 190 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 674,925 — 1/12/41 5.00% (1 month Synthetic TRS Index 501 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,282,999 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,875) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,105,431 — 1/12/38 6.50% (1 month Synthetic TRS Index (4,520) USD-LIBOR) 6.50% 30 year Fannie Mae pools 158,568 — 1/12/38 6.50% (1 month Synthetic TRS Index (648) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,232,748 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,076) USD-LIBOR 5.50% 30 year Fannie Mae pools Master Intermediate Income Trust 67 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $167,260 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(505) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,390,406 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 1,960 USD-LIBOR 5.00% 30 year Fannie Mae pools 4,150,000 — 3/20/24 (2.505%) USA Non Revised (20,526) Consumer Price Index-Urban (CPI-U) 20,003,000 — 3/20/16 1.795% USA Non Revised 3,501 Consumer Price Index-Urban (CPI-U) 3,440,000 — 3/21/24 (2.505%) USA Non Revised (17,011) Consumer Price Index-Urban (CPI-U) Citibank, N.A. 1,097,151 — 1/12/41 5.00% (1 month Synthetic MBX Index 391 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,351,373 — 1/12/41 5.00% (1 month Synthetic MBX Index 838 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,052,749 — 1/12/41 5.00% (1 month Synthetic MBX Index 732 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,763,007 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 809 USD-LIBOR 4.50% 30 year Fannie Mae pools 13,236,000 — 2/3/16 1.795% USA Non Revised (8,206) Consumer Price Index-Urban (CPI-U) 2,287,075 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 1,050 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,309,000 — 1/31/16 1.795% USA Non Revised (2,184) Consumer Price Index-Urban (CPI-U) EUR 8,270,000 — 2/21/19 (1.235%) Eurostat Eurozone (37,165) HICP excluding tobacco EUR 4,310,000 — 2/21/24 1.69% Eurostat Eurozone 32,313 HICP excluding tobacco 20,115,000 — 3/27/16 1.7475% USA Non Revised (8,046) Consumer Price Index-Urban (CPI-U) 4,173,000 — 3/27/24 (2.4825%) USA Non Revised (14,251) Consumer Price Index-Urban (CPI-U) 68 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International $940,549 $— 1/12/41 5.00% (1 month Synthetic MBX Index $335 USD-LIBOR) 5.00% 30 year Fannie Mae pools 808,507 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,442) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,012,420 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 924 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,930,281 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 886 USD-LIBOR 4.50% 30 year Fannie Mae pools 3,379,275 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 1,551 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,606,000 — 1/12/41 (4.50%) 1 month Synthetic TRS Index 737 USD-LIBOR 4.50% 30 year Fannie Mae pools 1,487,426 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,105 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,490,771 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 1,223 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,652,545 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 1,355 USD-LIBOR 5.00% 30 year Fannie Mae pools 1,547,727 — 1/12/41 5.00% (1 month Synthetic MBX Index 1,149 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools EUR 2,380,000 — 3/27/19 (1.1913%) Eurostat Eurozone (5,200) HICP excluding tobacco EUR 8,270,000 — 2/20/19 (1.2225%) Eurostat Eurozone (29,907) HICP excluding tobacco EUR 4,310,000 — 2/20/24 1.68% Eurostat Eurozone 26,357 HICP excluding tobacco EUR 2,380,000 — 3/24/19 (1.1925%) Eurostat Eurozone (5,246) HICP excluding tobacco GBP 2,015,000 — 3/20/19 3.05% GBP Non-revised UK (8,936) Retail Price Index GBP 2,015,000 — 3/25/19 3.0413% GBP Non-revised UK (10,447) Retail Price Index Master Intermediate Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Deutsche Bank AG $808,507 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(2,442) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 946,796 — 1/12/39 6.00% (1 month Synthetic TRS Index (1,013) USD-LIBOR) 6.00% 30 year Fannie Mae pools 364,738 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,491) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,354,077 — 1/12/42 4.00% (1 month Synthetic TRS Index (556) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,354,077 — 1/12/42 4.00% (1 month Synthetic TRS Index (556) USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,035,964 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,852) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,700,988 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,698) USD-LIBOR) 4.50% 30 year Fannie Mae pools 555,545 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,678) USD-LIBOR 6.50% 30 year Fannie Mae pools 208,696 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (630) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,890,742 — 1/12/41 4.50% (1 month Synthetic TRS Index (3,162) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,735,627 — 1/12/41 4.50% (1 month Synthetic TRS Index (796) USD-LIBOR) 4.50% 30 year Fannie Mae pools 51,088 — 1/12/39 6.00% (1 month Synthetic TRS Index (55) USD-LIBOR) 6.00% 30 year Fannie Mae pools 435,501 — 1/12/39 6.00% (1 month Synthetic TRS Index (466) USD-LIBOR) 6.00% 30 year Fannie Mae pools 952,634 — 1/12/40 4.00% (1 month Synthetic TRS Index (836) USD-LIBOR) 4.00% 30 year Fannie Mae pools 457,800 — 1/12/39 6.00% (1 month Synthetic TRS Index (490) USD-LIBOR) 6.00% 30 year Fannie Mae pools 915,599 — 1/12/39 6.00% (1 month Synthetic TRS Index (980) USD-LIBOR) 6.00% 30 year Fannie Mae pools 70 Master Intermediate Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $27,388 $— 1/12/38 6.50% (1 month Synthetic TRS Index $(112) USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,461,597 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,042) USD-LIBOR) 4.00% 30 year Fannie Mae pools 392,126 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,184) USD-LIBOR 6.50% 30 year Fannie Mae pools 761,007 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,299) USD-LIBOR 6.50% 30 year Fannie Mae pools 470,450 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,421) USD-LIBOR 6.50% 30 year Fannie Mae pools 36,181 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (109) USD-LIBOR 6.50% 30 year Fannie Mae pools 96,414 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (291) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,159,123 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,298) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,470,605 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,134) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,751,908 — 1/12/42 4.00% (1 month Synthetic TRS Index (1,131) USD-LIBOR) 4.00% 30 year Fannie Mae pools 907,814 — 1/12/41 4.50% (1 month Synthetic TRS Index (417) USD-LIBOR) 4.50% 30 year Fannie Mae pools 23,075,000 — 3/3/19 2.13% USA Non Revised 37,841 Consumer Price Index-Urban (CPI-U) JPMorgan Chase Bank N.A. 4,225,047 — 1/12/41 4.00% (1 month Synthetic TRS Index (3,713) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,694,778 — 1/12/41 4.50% (1 month Synthetic TRS Index (1,237) USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,416,259 — 1/12/41 4.00% (1 month Synthetic TRS Index (2,124) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total $— Master Intermediate Income Trust 71 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $4,375 $64,000 5/11/63 300 bp $3,522 BBB– Index CMBX NA BBB–/P 8,497 141,000 5/11/63 300 bp 6,619 BBB– Index CMBX NA BBB–/P 17,409 282,000 5/11/63 300 bp 13,654 BBB– Index CMBX NA BBB–/P 16,587 291,000 5/11/63 300 bp 12,712 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 33,591 303,000 5/11/63 300 bp 29,556 BBB– Index Irish Gov’t, 4.50%, — (35,493) 443,000 9/20/17 (100 bp) (42,330) 4/18/2020 Obrigacoes Do — (72,281) 443,000 9/20/17 (100 bp) (66,838) Tesouro, 5.45%, 9/23/13 Credit Suisse International CMBX NA BBB–/P 2,851 149,000 5/11/63 300 bp 867 BBB– Index CMBX NA BBB–/P 20,934 263,000 5/11/63 300 bp 17,432 BBB– Index CMBX NA BBB–/P 3,135 270,000 5/11/63 300 bp (461) BBB– Index CMBX NA BBB–/P 20,979 288,000 5/11/63 300 bp 17,144 BBB– Index CMBX NA BBB–/P 4,963 323,000 5/11/63 300 bp 661 BBB– Index CMBX NA BBB–/P 37,060 328,000 5/11/63 300 bp 32,692 BBB– Index CMBX NA BBB–/P 27,130 340,000 5/11/63 300 bp 22,602 BBB– Index CMBX NA BBB–/P 26,325 340,000 5/11/63 300 bp 21,797 BBB– Index CMBX NA BBB–/P 22,366 340,000 5/11/63 300 bp 17,839 BBB– Index CMBX NA BBB–/P 6,043 343,000 5/11/63 300 bp 1,476 BBB– Index CMBX NA BBB–/P 10,467 344,000 5/11/63 300 bp 5,886 BBB– Index CMBX NA BBB–/P 31,881 416,000 5/11/63 300 bp 26,342 BBB– Index CMBX NA BBB–/P 28,890 704,000 5/11/63 300 bp 19,515 BBB– Index CMBX NA BB Index — (1,881) 360,000 5/11/63 (500 bp) 4,321 CMBX NA BB Index — (4,646) 266,000 5/11/63 (500 bp) (63) 72 Master Intermediate Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BB Index — $(1,095) $120,000 5/11/63 (500 bp) $973 CMBX NA BB Index — (5,120) 264,000 5/11/63 (500 bp) (572) CMBX NA BBB–/P 10,720 224,000 5/11/63 300 bp 7,737 BBB– Index CMBX NA BBB–/P 6,401 269,000 5/11/63 300 bp 2,819 BBB– Index CMBX NA BBB–/P 12,140 281,000 5/11/63 300 bp 8,398 BBB– Index CMBX NA — (17,005) 301,000 1/17/47 (300 bp) (6,104) BBB– Index CMBX NA — (18,317) 301,000 1/17/47 (300 bp) (7,416) BBB– Index CMBX NA — (13,892) 296,000 1/17/47 (300 bp) (3,172) BBB– Index CMBX NA — (17,340) 296,000 1/17/47 (300 bp) (6,619) BBB– Index Spain Gov’t, 5.50%, — (52,226) 443,000 9/20/17 (100 bp) (56,223) 7/30/2017 Deutsche Bank AG Republic of Caa1 82,442 705,000 3/20/17 500 bp (151,617) Argentina, 8.28%, 12/31/33 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/14 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA HY Series 22 B+/P $(185,971) $2,582,000 6/20/19 500 bp $7,549 Index Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2014. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Master Intermediate Income Trust 73 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $10,017 Energy — — 1,996 Total common stocks — — Convertible bonds and notes $— $140,875 $— Convertible preferred stocks 139,797 — — Corporate bonds and notes — 106,023,755 4 Foreign government and agency bonds and notes — 38,555,808 — Mortgage-backed securities — 164,707,177 — Preferred stocks — 451,359 — Purchased options outstanding — 868,842 — Purchased swap options outstanding — 209,122 — Senior loans — 6,295,928 — U.S. government and agency mortgage obligations — 95,427,822 — U.S. treasury obligations — 153,584 — Warrants — 1,555 — Short-term investments 11,307,791 12,129,086 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $403,840 $— Futures contracts 272,361 — — Written options outstanding — (666,445) — Written swap options outstanding — (1,448,752) — Forward premium swap option contracts — 110,596 — TBA sale commitments — (48,020,390) — Interest rate swap contracts — 705,085 — Total return swap contracts — (137,915) — Credit default contracts — (69,221) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 74 Master Intermediate Income Trust Statement of assets and liabilities 3/31/14 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $404,557,498) $425,116,727 Affiliated issuers (identified cost $11,307,791) (Note 5) 11,307,791 Cash 482,792 Foreign currency (cost $1,523) (Note 1) 1,525 Dividends, interest and other receivables 4,666,517 Receivable for investments sold 5,522,854 Receivable for sales of delayed delivery securities (Note 1) 37,430,212 Receivable for variation margin (Note 1) 3,764,583 Unrealized appreciation on forward currency contracts (Note 1) 1,249,383 Unrealized appreciation on forward premium swap option contracts (Note 1) 155,737 Unrealized appreciation on OTC swap contracts (Note 1) 947,562 Premium paid on OTC swap contracts (Note 1) 239,296 Total assets LIABILITIES Payable for investments purchased 3,009,276 Payable for purchases of delayed delivery securities (Note 1) 87,348,514 Payable for shares of the fund repurchased (Note 4) 431,030 Payable for compensation of Manager (Note 2) 625,061 Payable for custodian fees (Note 2) 18,380 Payable for investor servicing fees (Note 2) 28,344 Payable for Trustee compensation and expenses (Note 2) 160,381 Payable for administrative services (Note 2) 538 Payable for variation margin (Note 1) 3,391,951 Distributions payable to shareholders 1,564,442 Unrealized depreciation on forward currency contracts (Note 1) 845,543 Unrealized depreciation on forward premium swap option contracts (Note 1) 45,141 Unrealized depreciation on OTC swap contracts (Note 1) 1,119,327 Premium received on OTC swap contracts (Note 1) 435,186 Written options outstanding, at value (premiums $2,467,957) (Notes 1 and 3) 2,115,197 TBA sale commitments, at value (proceeds receivable $48,073,652) (Note 1) 48,020,390 Collateral on certain derivative contracts, at value (Note 1) 153,584 Other accrued expenses 156,227 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $467,915,578 Undistributed net investment income (Note 1) 3,570,723 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (152,168,123) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 22,098,289 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($341,416,467 divided by 59,782,764 shares) $5.71 The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 75 Statement of operations Six months ended 3/31/14 (Unaudited) INVESTMENT INCOME Interest (including interest income of $3,718 from investments in affiliated issuers) (Note 5) $10,533,826 Dividends 26,337 Total investment income EXPENSES Compensation of Manager (Note 2) 1,284,117 Investor servicing fees (Note 2) 85,926 Custodian fees (Note 2) 39,426 Trustee compensation and expenses (Note 2) 12,663 Administrative services (Note 2) 5,153 Other 260,483 Total expenses Expense reduction (Note 2) (8) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 1,039,805 Net realized loss on swap contracts (Note 1) (3,369,909) Net realized loss on futures contracts (Note 1) (1,555,605) Net realized loss on foreign currency transactions (Note 1) (2,787,903) Net realized gain on written options (Notes 1 and 3) 1,205,618 Net unrealized appreciation of assets and liabilities in foreign currencies during the period 2,020,463 Net unrealized appreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the period 15,468,968 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 76 Master Intermediate Income Trust Statement of changes in net assets DECREASE IN NET ASSETS Six months ended 3/31/14* Year ended 9/30/13 Operations: Net investment income $8,872,403 $19,265,574 Net realized gain (loss) on investments and foreign currency transactions (5,467,994) 8,688,620 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 17,489,431 (4,222,568) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (9,536,135) (20,347,501) Decrease from capital shares repurchased (Note 4) (15,084,813) (14,536,534) Total decrease in net assets NET ASSETS Beginning of period 345,143,575 356,295,984 End of period (including undistributed net investment income of $3,570,723 and $4,234,455, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 62,769,851 65,690,624 Shares repurchased (Note 4) (2,987,087) (2,920,559) Retirement of shares held by the fund — (214) Shares outstanding at end of period 59,782,764 62,769,851 * Unaudited The accompanying notes are an integral part of these financial statements. Master Intermediate Income Trust 77 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 3/31/14 9/30/13 9/30/12 9/30/11 9/30/10 9/30/09 Net asset value, beginning of period Investment operations: Net investment income a .14 .30 .27 .35 .58 .34 Net realized and unrealized gain (loss) on investments .20 .06 .15 (.38) .39 .24 Total from investment operations Less distributions: From net investment income (.16) (.31) (.09) (.46) (1.08) (.54) From return of capital — — (.25) — — — Total distributions Increase from shares repurchased — — — Net asset value, end of period Market value, end of period Total return at market value (%) b 8.80* RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .49* .94 .96 .94 .94 d 1.02 d Ratio of net investment income to average net assets (%) 2.58* 5.31 4.94 5.97 9.82 d 7.05 d Portfolio turnover (%) e 69* 244 157 171 88 223 * Not annualized. ** Unaudited. a Per share net investment income has been determined on the basis of weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements (Note 2). d Includes interest accrued in connection with certain terminated derivative contracts, which amounted to less than 0.01% and 0.04% of average net assets as of September 30, 2010 and September 30, 2009, respectively. e Portfolio turnover excludes TBA purchase and sales commitments. The accompanying notes are an integral part of these financial statements. 78 Master Intermediate Income Trust Notes to financial statements 3/31/14 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2013 through March 31, 2014. Putnam Master Intermediate Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The investment objective of the fund is to seek, with equal emphasis, high current income and relative stability of net asset value, by allocating its investments among the U.S. investment grade sector, high-yield sector, and international sector. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Master Intermediate Income Trust 79 Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity and to isolate prepayment risk. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. 80 Master Intermediate Income Trust Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts to hedge interest rate risk and to gain exposure to interest rates. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk and to gain exposure on interest rates. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting Master Intermediate Income Trust 81 arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific sectors or industries, to gain exposure to rates of inflation in specific regions or countries and to hedge inflation in specific regions or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other 82 Master Intermediate Income Trust resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,214,747 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,147,864. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and Master Intermediate Income Trust 83 borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2013 the fund had a capital loss carryover of $138,553,180 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $14,955,076 $30,479,722 $45,434,798 * 7,342,291 N/A 7,342,291 September 30, 2015 11,586,218 N/A 11,586,218 September 30, 2016 28,970,279 N/A 28,970,279 September 30, 2017 45,219,594 N/A 45,219,594 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the fund has elected to defer certain capital losses of $2,917,414 recognized during the period between November 1, 2012 and September 30, 2013 to its fiscal year ending September 30, 2014. The aggregate identified cost on a tax basis is $422,050,425, resulting in gross unrealized appreciation and depreciation of $18,146,838 and $3,815,081, respectively, or net unrealized appreciation of $14,331,757. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. 84 Master Intermediate Income Trust Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net assets, net assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net assets, net assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net assets, net assets, 0.550% of the next $5 billion of average 0.450% of the next $5 billion of average net assets, net assets, 0.525% of the next $5 billion of average 0.440% of the next $5 billion of average net assets, net assets, 0.505% of the next $5 billion of average 0.430% of the next $8.5 billion of average net assets, net assets and 0.490% of the next $5 billion of average 0.420% of any excess thereafter. net assets, The fund’s shareholders approved the fund’s current management contract with Putnam Management effective February 27, 2014. Shareholders were asked to approve the fund’s management contract following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who had controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management. The substantive terms of the management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract and reflect the rates provided in the table above. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $8 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $219, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Master Intermediate Income Trust 85 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA commitments aggregated $219,575,234 and $216,397,368, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Written swap Written option contract swap option Written option Written option amounts premiums contract amount premiums Written options outstanding at the beginning of the reporting period USD 67,786,600 $829,692 — $— Options opened USD 236,145,999 1,818,384 296,000,000 1,237,109 EUR 206,968,000 98,913 — — Options exercised USD — Options expired USD — Options closed USD (226,693,600) (1,138,251) (88,000,000) (377,890) EUR (94,042,000) — — — Written options outstanding at the end of the USD 77,238,999 $1,509,825 208,000,000 $859,219 reporting period EUR 112,926,000 98,913 — — Note 4: Shares repurchased In September 2013, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2014 (based on shares outstanding as of October 7, 2013). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2013 (based on shares outstanding as of October 7, 2012). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 2,987,087 common shares for an aggregate purchase price of $15,084,813, which reflects a weighted-average discount from net asset value per share of 10.13%. At the close of the reporting period, Putnam Investments, LLC owned approximately 921 shares of the fund (0.002% of the fund’s shares outstanding), valued at $5,259 based on net asset value. Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $8,442,892 $77,285,457 $74,420,558 $3,718 $11,307,791 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. 86 Master Intermediate Income Trust Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Unfunded loan commitments As of the close of the reporting period, the fund had unfunded loan commitments of $38,070, which could be extended at the option of the borrower, pursuant to the following loan agreements with the following borrowers: Borrower Unfunded commitments WR Grace & Co $38,070 Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 9: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $44,600,000 Purchased swap option contracts (contract amount) $159,300,000 Written TBA commitment option contracts (contract amount) (Note 3) $89,100,000 Written swap option contracts (contract amount) (Note 3) $200,800,000 Futures contracts (number of contracts) 600 Forward currency contracts (contract amount) $243,500,000 OTC interest rate swap contracts (notional) $702,600,000 Centrally cleared interest rate swap contracts (notional) $1,512,200,000 OTC total return swap contracts (notional) $280,100,000 OTC credit default contracts (notional) $9,900,000 Centrally cleared credit default contracts (notional) $2,200,000 Warrants (number of warrants) 20 Master Intermediate Income Trust 87 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Credit contracts appreciation $259,607* depreciation $328,828* Foreign exchange contracts Receivables 1,249,383 Payables 845,543 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Equity contracts appreciation 1,555* depreciation —* Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 6,302,791* depreciation 6,389,897* Total * Includes cumulative appreciation/depreciation of futures contracts and centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $456,789 $456,789 Foreign exchange contracts — — (2,696,524) — $(2,696,524) Interest rate contracts (405,364) (1,555,605) — (3,826,698) $(5,787,667) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward instruments under currency ASC 815 Warrants Options Futures contracts Swaps Total Credit contracts $— $— $— $— $394,826 $394,826 Foreign exchange contracts — — — 1,990,678 — $1,990,678 Equity contracts (205) — $(205) Interest rate contracts — 412,200 1,050,083 — 3,331,923 $4,794,206 Total 88 Master Intermediate Income Trust This page left blank intentionally. Master Intermediate Income Trust 89 Note 10: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, see Note 1, if any. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $12,139 $— $— $— $— $11,127 $31,433 $— $486,546 $— $— $— $— $— $541,245 Centrally cleared interest rate swap contracts § — — 3,732,608 — 3,732,608 OTC Total return swap contracts* # 2,731 19,426 — 36,133 35,622 — 37,841 — 131,753 OTC Credit default swap contracts* # — 5,443 — — 60,644 — 66,087 Centrally cleared credit default swap contracts § — — 13,189 — 13,189 Futures contracts § — 18,786 — 18,786 Forward currency contracts # 51,143 229,404 — 113,828 123,770 82,829 99,624 49,820 67,080 — 74,138 201,455 87,222 69,070 1,249,383 Forward premium swap option contracts # — 126,409 — 29,328 — 155,737 Purchased swap options** # — 104,561 — 104,561 — 209,122 Purchased options** # — 868,842 — 868,842 Total Assets Liabilities: OTC Interest rate swap contracts* # — 49,345 360,282 — 98,617 — 508,244 Centrally cleared interest rate swap contracts § — — 3,360,220 — 3,360,220 OTC Total return swap contracts* # 743 98,682 — 69,852 62,178 2,442 28,697 — 7,074 — 269,668 OTC Credit default swap contracts* # 10,361 10,872 — — 73,536 234,059 — 328,828 Centrally cleared credit default swap contracts § — — 6,418 — 6,418 Futures contracts § — 25,313 — 25,313 Forward currency contracts # 10,749 118,157 — 129,965 143,461 26,455 54,606 29,638 79,283 — 2,389 128,227 113,458 9,155 845,543 Forward premium swap option contracts # — 43,161 — 1,980 — 45,141 Written swap options # 153,108 31,902 — 57,240 — 1,206,502 — 1,448,752 Written options # — 666,445 — 666,445 Total Liabilities Total Financial and Derivative Net Assets Total collateral received (pledged) ## † $(108,948) $99,221 $— $(29,997) $— $(218,345) $(144,118) $— $(549,946) $— $— $— $— $— $(952,133) Net amount $— $— $379,159 $(19,859) $(59,139) $— $— $20,182 $(58,159) $(6,527) $71,749 $73,228 $(26,236) $59,915 $434,313 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. **
